
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.32


SUBORDINATED LOAN AGREEMENT

        THIS SUBORDINATED LOAN AGREEMENT (this "Agreement") is entered into as
of October 8, 2002, by and among ARCHON CORPORATION, a Nevada corporation
("Lender"), DUKE'S—SPARKS, LLC, a Nevada limited-liability company ("Borrower"),
Endeavor North and the Guarantors with reference to the following facts:

        A.    Borrower is developing a casino called "Duke's" in Sparks, Nevada
(the "Project").

        B.    Borrower has obtained a loan from CSP II, LLC, a Nevada
limited-liability company (the "Senior Lender"), in the principal amount of Four
Million Dollars ($4,000,000) (the "Existing Loan") for the purpose of funding
certain hard and soft costs associated with the acquisition and development of
the Project. The Existing Loan has been fully disbursed and is secured and to be
repaid in accordance with the terms and conditions of a Loan Agreement between
Borrower and Lender dated July 22, 2001 (the "Existing Loan Agreement") and the
Existing Note, the Existing Deed of Trust, the Existing Guaranty and all other
documents executed and delivered in respect of or otherwise relating to the
Existing Loan (collectively the "Existing Loan Documents").

        C.    Borrower has requested a loan from Lender in the maximum principal
amount of One Million One Hundred Thousand Dollars ($1,100,000) (the "Loan") for
the purpose of funding certain Project costs, including costs required to
complete construction of and open the Project and Existing and Subordinated Loan
transaction costs, all as set forth in the Approved Project Budget, and to be
secured, disbursed and repaid in accordance with the terms and conditions of
this Agreement, the Note, the Security Agreement and Second Deed of Trust and
the Other Loan Documents (as hereinafter defined) and subordinated to the
Existing Loan on the terms set forth in Section 9 hereof.

        D.    Lender is willing to make the Loan to Borrower and Borrower is
willing to accept the Loan from Lender, subject to the terms and conditions
hereinafter set forth.

        NOW, THEREFORE, in consideration of the above facts and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

1.    CERTAIN DEFINITIONS

        1.1  As used herein, the following terms shall have the following
meanings:

        "Affiliate" means, as to any Person: (i) any other Person or entity
controlling, controlled by or under common control with, such Person and entity;
(ii) any entity, other than a publicly traded company, in which such Person or
entity owns any legal, equitable or beneficial interest; and (iii) any employee,
officer or director of such Person or entity.

        "Approved Project Budget" means the complete line-item budget of all
Hard Costs and Soft Costs required to complete all work or other improvements
necessary to open the Project for business to the general public attached hereto
as Annex I, as the same may be modified from time to time with the written
approval of Lender.

        "Borrower" has the meaning set forth in the introductory paragraph of
this Agreement.

        "Borrower Parties" means Borrower, Endeavor North and the Guarantors.

        "Closing Date" means the date as of which the Lender makes its initial
advance of Loan proceeds.

        "Construction Documents" has the meaning set forth in Section 4.13.3
hereof.

        "Construction Manager" means Dick Corporation and its successors and
assigns retained by Borrower as Borrower's construction manager for the Project.

--------------------------------------------------------------------------------


        "Construction Manager Disbursement" has the meaning set forth in
Section 3.2 hereof.

        "Deed of Trust" means the Deed of Trust dated as of October 8, 2002, in
favor of the Existing Lender.

        "Default" has the meaning set forth in Section 7.1 hereof.

        "EBDITA" means, for any period, the excess of (i) the sum of (A) net
income plus (B) depreciation and amortization plus (C) taxes plus (D) interest
expense over (ii) the net amount of items which are classified as extraordinary
items in accordance with GAAP.

        "Endeavor North" means Endeavor North, LLC, a Nevada limited-liability
company.

        "Environmental Indemnity" means the Environmental Indemnification
Agreement of even date herewith by Borrower in favor of Lender.

        "Environmental Requirements" means all present and future laws,
statutes, ordinances, rules, regulations, orders, codes, licenses, permits,
decrees, judgments, directives or the equivalent of or by any Governmental
Agency and relating to or addressing the protection of the environment or human
health.

        "Event of Default" has the meaning set forth in Section 7.1 hereof.

        "Existing Deed of Trust" means the "Deed of Trust" referred to in the
Existing Loan Agreement, and any modifications thereto, all as delivered to
Lender by Borrower.

        "Existing Guaranty" means the "Guaranty" included in the Existing Loan
Agreement made by the Guarantors in favor of the Senior Lender.

        "Existing Loan" has the meaning set forth in Recital B hereof.

        "Existing Loan Agreement" has the meaning set forth in Recital B hereof.

        "Existing Loan Documents" has the meaning set forth in Recital B hereof.

        "Existing Note" means the "Note," as defined in the Existing Loan
Agreement, dated July 22, 2001, in the amount (as modified) of $4,000,000
payable by Borrower to the order of the Senior Lender.

        "GAAP" means generally accepted accounting principles consistently
applied (except for accounting changes in response to FASB releases or similar
authoritative pronouncements).

        "Governmental Agency" has the meaning set forth in Section 4.4 hereof.

        "Guarantors" means, collectively, Ray and Sharon Brown, individuals
resident in the State of Nevada, Kevin and Kathy Hogan, individuals resident in
the State of Washington, and Christopher Lowden, an individual resident in the
State of Nevada, who are each referred to herein individually as a "Guarantor."

        "Guaranty" has the meaning set forth in Section 8.1.1 hereof.

        "Hard Costs" means the onsite and offsite cost of labor and materials
directly related to the construction of the Project, including, without
limitation, items included within the development cost budget that is included
in the Approved Project Budget, and construction costs, and specifically
excluding overhead, supervision, general and administrative costs and marketing
expenses.

        "Hazardous Material" means any material or substance that, whether by
its nature or use, is now or is hereafter defined as a hazardous waste,
hazardous substance, pollutant or contaminant under any Environmental
Requirement, or which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and which is now or
hereafter regulated under any

2

--------------------------------------------------------------------------------


Environmental Requirement, or which is or contains petroleum, gasoline, diesel
fuel or another petroleum hydrocarbon product.

        "Initial Disbursement" has the meaning set forth in Section 3.1 hereof.

        "Intercreditor Agreement" means an agreement between the Senior Lender
and the Lender substantially in the form of Exhibit A attached hereto.

        "Interest Rate" means Fifteen percent (15%) per annum, and "Additional
Interest Rate" means Ten percent (10%) per annum.

        "Law" has the meaning set forth in Section 4.2 hereof.

        "Lease" means the Casino Lease dated October 4, 2002, in the form
attached hereto as Exhibit B, between the Lessor and the Lessee.

        "Lease Rentals" shall mean all amounts of any nature whatsoever payable
by the Lessee to the Lessor under the Lease.

        "Lender" has the meaning set forth in the introductory paragraph of this
Agreement.

        "Lender Parties" means Lender and its successors and assigns and all of
its and their respective past, present, and future officers, directors,
employees, agents, representatives, attorneys, participants, successors, and
assigns.

        "Lessee" means Archon Sparks Management Company, a Nevada corporation,
in its capacity as Lessee under the Lease.

        "Lessor" means the Borrower in its capacity as Lessor under the Lease.

        "Lien" means any lien, security interest, pledge, hypothecation, charge,
encumbrance, right, option or other claim in or with respect to any property,
real, personal or mixed.

        "Loan" has the meaning set forth in Recital C hereof.

        "Loan Documents" means this Agreement, the Note, the Deed of Trust and
Other Loan Documents.

        "Material Adverse Litigation" means any controversy, claim, arbitration,
suit or other proceeding relating to the Mortgaged Property or the filing or
recording of a mechanic's or materialman's lien on the Mortgaged property,
(i) in which the actual damages claimed exceed Fifty Thousand Dollars ($50,000),
(ii) affecting Borrower or the ability of Borrower to repay the Loan or the
ability of any of the Borrower Parties to perform its respective obligations
under this Agreement, the Note, the Security Agreement and Second Deed of Trust
and the Other Loan Documents, (iii) which may affect the Mortgaged Property or
the ability of any Guarantor to perform its obligations under the Guaranty or
(iv) involving any of the Material Contracts or the ability of Borrower to
complete the work described in the Approved Project Budget within the amount
provided for in such budget and within the time period described herein.

        "Maturity Date" means the earlier of October 8, 2009, or the
acceleration of the Loan upon the occurrence of a Default.

        "Mortgaged Property" means, collectively, all real and other property
included in the Project and all personal property of Borrower in which Borrower
has granted and Lender retains a security interest pursuant to the terms of the
Security Agreement and Second Deed of Trust.

        "Note" means the Secured Subordinated Promissory Note of even date
herewith by Borrower in favor of Lender.

        "Obligor" has the meaning set forth in Section 7.1.3 hereof.

3

--------------------------------------------------------------------------------


        "Official Records" means the official records of Washoe County, Nevada.

        "Operating Reserve Account" has the meaning set forth in Section 3.3
hereof.

        "Option" means the option granted to the Lender by Endeavor North under
the Option Agreement.

        "Option Agreement" means an agreement between Endeavor North, as grantor
of the Option, and Lender, as grantee of the Option, in the form attached as
Exhibit C.

        "Other Loan Documents" means all of the documents, instruments and
agreements, other than this Agreement, the Note or the Security Agreement and
Second Deed of Trust, now or hereafter executed by Borrower or others and by or
in favor of Lender which wholly or partially secure or guarantee payment of the
Loan or the Note, or which otherwise pertain to the Loan, including, without
limitation, the Environmental Indemnity and the Guaranty, together with all
other instruments, agreements and financial statements delivered to Lender
pursuant to Articles 3, 4 and 5 hereof or otherwise, and all certificates,
schedules, exhibits and documents furnished, executed or delivered, or to be
furnished, executed or delivered, by or on behalf of Borrower pursuant to this
Agreement, collectively.

        "Payment Blockage Period" has the meaning set forth in Sections 9.5.3
and 10.5.3 hereof.

        "Permitted Liens" means Liens set forth or otherwise described in
Exhibit D.

        "Person" means an individual or a corporation, association, joint
venture, general partnership, limited partnership, trust, limited liability
company, limited liability partnership or other private entity or Governmental
Agency.

        "Project" has the meaning set forth in Recital A hereof.

        "Project Improvements" means the improvements and other work
contemplated to be constructed or completed with the proceeds of the Existing
Loan and the Loan in accordance with the Approved Project Budget.

        "Request for Payment" has the meaning set forth in Section 3.6.1 hereof.

        "Security Agreement and Second Deed of Trust" means a deed of trust
substantially in the form of Exhibit E attached hereto in favor of Lender
creating a Lien on the real property subject to the Existing Deed of Trust
junior to the Lien of the Existing Deed of Trust and a senior security interest
in the non-gaming equipment and other personal property identified as
"Collateral" therein.

        "Senior Debt" has the meaning set forth in Section 6.17 hereof.

        "Service Contracts" means all contracts of Borrower Parties or any
Affiliates of Borrower Parties relating to the ownership, development,
operation, or management of the Project, including, but not limited to,
development, construction, architectural, engineering, marketing or similar
contracts relating to the Project, the contract or agreement with the
Construction Manager, and contracts with suppliers or other vendors, service
contracts, maintenance and repair contracts, guaranties and warranties from
manufacturers, contractors and suppliers relating to the Project and leases of
equipment or other personalty relating to the Project.

        "Shortfall Reserve Account" has the meaning set forth in Section 6.26
hereof.

        "Soft Costs" means all fees and costs that are not directly related to
the onsite construction of the Project, including, without limitation, property
taxes, interest, and reasonable expenses incurred by the Borrower in completing
construction of and opening the Project, escrow and title fees, processing and
closing fees, wiring fees, legal fees, appraisals, overhead, supervision,
general and administrative costs,

4

--------------------------------------------------------------------------------


and advertising, marketing and promotional expenses, all in amounts and
categories conforming to the Approved Project Budget.

        "Supplemental Information" has the meaning set forth in Section 3.6.3
hereof.

        "Title Company" means Stewart Title Company.

        "Title Policies" has the meaning set forth in Section 5.1.8 hereof.

        "Triggering Event of Default" has the meaning set forth in Section 7.1
hereof.

        1.2    References.    Any reference to this Agreement, the Note, the
Security Agreement and Second Deed of Trust or any of the Other Loan Documents,
or any other document, instrument or agreement, shall include such document,
instrument or agreement as originally executed and as it may, from time to time,
be renewed, restated, supplemented, amended or modified. References to
subsections shall be construed as references to the same Section in which the
reference appears. Although some of the above definitions may include reference
to "supplements" or "amendments" with respect to documents, instruments and
agreements, and to "successors and assigns" with respect to Persons, the
inclusion of such language in said definitions shall not be construed as
permitting the supplementation and/or amendment of documents, instruments and
agreements, or the assignment or other transfer of rights or obligations of
Persons, where Lender's consent thereto is required pursuant to the terms of
this Agreement.

2.    AMOUNT AND TERMS OF LOAN

        2.1    Agreement to Lend.    On the terms hereof and subject to the
satisfaction or written waiver by Lender of the conditions set forth in this
Agreement, and in reliance upon the representations, warranties and agreements
of the Borrower Parties, as set forth herein, in the Note, the Security
Agreement and Second Deed of Trust and the Other Loan Documents, Lender hereby
agrees to make the Loan to Borrower and Borrower agrees to accept the Loan each
in accordance with this Agreement, the Note, the Security Agreement and Second
Deed of Trust and the Other Loan Documents.

        2.2    Interest Rate.    Borrower shall pay the outstanding principal
amount of the Loan, together with interest at the Interest Rate and additional
interest at the Additional Interest Rate, as applicable. Prior to default or
maturity, interest shall accrue on the unpaid principal balance of the Loan at
the Interest Rate and, until exercise of the Option, the Additional Interest
Rate; late payment of any amount due under this Agreement, the Note, the
Security Agreement and Second Deed of Trust or any of the Other Loan Documents,
with interest on overdue interest, shall bear interest at the Default Rate. The
Loan will be subject to mandatory prepayment on the terms and conditions set
forth in Section 2.4 and may be prepaid at the option of the Borrower as
provided in the Note.

        2.3    Use of Loan Proceeds.    The proceeds of the Loan shall be used
solely for funding (i) certain Hard Costs and Soft Costs of the development of
the Project (including payment of interest due and payable on the Existing Loan
and costs related thereto) in accordance with the Approved Project Budget, and
as otherwise required pursuant to the terms of this Agreement; and (ii) certain
transaction costs included in the Approved Project Budget. Borrower agrees that
until the Loan is repaid in full, none of the Borrower Parties nor any of their
respective Affiliates shall be paid any sum except (i) amounts specifically
provided for in the Approved Project Budget; and (ii) otherwise, only with the
prior written consent of Lender, which it may grant or withhold in its sole
discretion.

        2.4    Repayment of Loan.    The Loan shall be payable in full on the
earlier of the Maturity Date or the acceleration of the Loan upon the occurrence
of a Default. Prior to default or maturity, the Loan shall be payable in monthly
installments of principal and interest as set forth in the Note. Borrower agrees
that it will apply both (a) the portion of the rental payments under the Lease
specified in

5

--------------------------------------------------------------------------------


Section 6.25; and (b) the portion of any equity contribution or additional
borrowing specified in Section 6.26 to payment of the Loan. Any such payments
shall be applied to the [monthly]installments of principal and interest on the
Loan in the order of maturity.

        2.5    Security.    Repayment of the Loan shall be secured by the
Security Agreement and Second Deed of Trust and certain of the Other Loan
Documents as set forth therein. Lender acknowledges and agrees that the Lien of
the Security Agreement and Second Deed of Trust in respect of the real property
included in the Mortgaged Property is subject and subordinate to the Lien of the
Existing Deed of Trust in favor of the Senior Lender.

        2.6    Payment of Costs; Reimbursement of Lender.    On or before the
Closing Date, Borrower shall pay, or cause to be paid to the Title Company, all
premiums for the Title Policy, together with all recording and filing fees in
connection with the Security Agreement and Second Deed of Trust and Other Loan
Documents. Borrower also agrees to pay immediately upon demand all costs and
expenses of Lender, including, but not limited to, attorneys' fees and expenses,
(i) if, after the occurrence of a Default or an Event of Default, the Note is
placed in the hands of any attorney or attorneys for collection (whether or not
suit is brought); (ii) if Lender finds it necessary or desirable upon the
occurrence of a Default or an Event of Default to secure the services or advice
of one or more attorneys with regard to collection of the Note against Borrower,
any Guarantor or any other party liable therefor or for the protection of its
rights under any of the Loan Documents (whether or not suit is brought);
(iii) if Lender seeks to have all or any part of the Mortgaged Property turned
over to Lender by any estate in bankruptcy, or attempts to have any stay or
injunction prohibiting the enforcement or collection of the Note, or prohibiting
the enforcement of any of the Security Agreement and Second Deed of Trust or any
Other Loan Document, lifted by any bankruptcy or other court, and any subsequent
proceedings or appeals from any order or judgment entered in any such
proceedings or proceedings or if Lender finds it necessary or appropriate to
monitor any such proceedings or appeals; (iv) if Lender shall be made a party to
or shall intervene in (or if Lender finds it necessary or appropriate to
monitor) any action or proceedings, whether in court or before any Governmental
Agency or other adjudicative authority, affecting all or any part of the
Mortgaged Property or the title thereto or the interest of Lender under the
Security Agreement and Second Deed of Trust or any of the Other Loan Documents
(including, without limitation, any form of condemnation or eminent domain
proceeding); and (v) as provided in the Security Agreement and Second Deed of
Trust. Borrower shall reimburse Lender immediately upon demand for all such
costs, charges and attorneys' fees and expenses incurred by Lender in any such
event, and until paid, such amount shall bear interest at the Default Rate and
shall be secured by the Security Agreement and Second Deed of Trust as a further
charge and encumbrance upon the Project and the Mortgaged Property.

        2.7    Guaranty; Subordination.    The Loan shall have the benefit of
the Guaranty as provided in Section 8 hereof, subject to subordination as
provided in Section 10 hereof, and shall be subordinated to the Existing Loan as
provided in Section 9 hereof.

3.    LOAN DISBURSEMENTS

        3.1    Initial Disbursement.    Concurrently with the closing of the
Loan, Lender shall make an initial disbursement in the amounts described on
Annex II attached hereto (the "Initial Disbursement"). The proceeds of the
Initial Disbursement shall be disbursed by Lender's wire transfer, in the
aggregate amount set forth on Annex II attached hereto, to the Borrower, which
shall use the Initial Disbursement as described on Annex II attached hereto.
Following the Closing Date, Borrower shall provide Lender with those items set
forth in Sections 3.6.1 and 3.6.2 and such other Supplemental Information (as
defined below) as may be requested pertaining to amounts and items included in
the Initial Disbursement.

6

--------------------------------------------------------------------------------


        3.2    Construction Manager Disbursement.    A disbursement of up to
$164,000 shall be made to Borrower for the sole and exclusive purpose of fully
satisfying Borrower's obligation to the Construction Manager (the "Construction
Manager Disbursement"). Such disbursement shall only be made to Borrower by
Lender, and then to the Construction Manager by Borrower, upon receipt of the
Construction Manager's final payment request for work on the Project, the
issuance of a certificate of occupancy by the City of Sparks and satisfaction of
any related requirements of Lender to assure Lender that all obligations of
Borrower to the Construction Manager, and of the Construction Manager under the
Construction Documents, have been or will be fulfilled.

        3.3    Subsequent Project Disbursements.    Following the Initial
Disbursement, subsequent disbursements of the balance of the Loan proceeds shall
be made as follows:

        3.3.1    Following the date hereof and through the date of maturity of
the Note, subject to the terms and conditions set forth herein, Lender shall, so
long as there is no Triggering Event of Default or Default hereunder, make
disbursements of the Loan to Borrower or, if Lender so chooses, directly to the
Construction Manager, contractors, subcontractors, laborers or material
suppliers as Borrower may request, up to the maximum Loan amount of One Million
One Hundred Thousand Dollars ($1,100,000), less the amount of the Initial
Disbursement and the Construction Manager Disbursement.

        3.3.2    Requests for disbursements shall be made in writing to the
Lender or in accordance with such other procedures as Lender shall from time to
time reasonably require. Documents in support of the Request for Payment (as
required by Sections 3.4.1 and 3.4.2 below) shall be submitted to the Lender. In
each Request for Payment, Borrower shall request disbursement for one or more
specified line items of the Approved Project Budget. From each line item, Lender
shall disburse the aggregate proceeds of the Loan in a total amount not to
exceed the Approved Project Budget for that line item, taking into account all
prior disbursements and any reallocation of funds to which Lender has consented
in writing.

        3.3.3    Borrower shall use all proceeds of the Loan strictly for the
purposes for which they were disbursed by Lender, and solely in conformity with
the Approved Project Budget. If the Project improvements or other services
contemplated by the Approved Project Budget cannot be completed in strict
conformity with the most recently Approved Project Budget, Borrower shall
immediately submit to Lender for its approval a revised Project budget of Hard
Costs and Soft Costs. The revised Project Budget shall identify Borrower's
requested changes in any line items and shall be accompanied by Borrower's
written statement of reasons for the changes. Borrower may not, without the
prior written consent of Lender, reallocate any dollar amounts between different
line items, except that dollar amounts allocated in the line item for
Contingency may be allocated to cover shortfalls in other line items. Any excess
dollar amounts remaining in any line item following completion of and payment in
full for work covered by such line item shall be reallocated to the line item
for Contingency. Lender need make no further disbursements unless and until it
approves the revised Project budget. Lender reserves the right to approve or
disapprove any Project budget. The most recently Approved Project Budget
supersedes all previously Approved Project Budgets.

        3.3.4    No waiver of any condition to disbursement shall be effective
unless it is expressly made by Lender in writing. If Lender makes a disbursement
before fulfillment of one or more required conditions, that disbursement alone
shall not be a waiver of such conditions, and Lender reserves the right to
require their fulfillment before making any subsequent disbursements. If all
conditions are not satisfied, Lender, in its sole judgment, may disburse as to
certain items or categories of costs and not others.

7

--------------------------------------------------------------------------------




        3.3.5    Lender shall not be required to make any disbursements if:

        (a)  Lender fails to receive a properly completed Request for Payment,
or Lender considers any Request for Payment to be incomplete or otherwise
unacceptable, based on observations of Lender or any of its agents while
visiting the construction site, advice from Lender's Construction Manager or for
any other reason; or

        (b)  The Project improvements are materially damaged and not repaired,
unless Lender receives funds from Borrower or insurance proceeds sufficient to
pay for all repairs in a timely manner; or

        (c)  Lender receives a notice of lien claim or similar notice, unless
Borrower obtains a release bond satisfactory to Lender in its reasonable
judgment.

        3.3.6    The occurrence of a Triggering Event of Default or Default
under this Agreement shall, without limiting any other rights or remedy of
Lender hereunder, suspend Lender's obligation to make further disbursements.
Upon Borrower's written request and Lender's written consent, which may be
granted or withheld in Lender's sole and absolute discretion, Lender's
obligation to make further disbursements shall be reinstated if all Triggering
Events of Defaults and Defaults under this Agreement have been cured.

        3.4    Other Reports.    In addition to the documentation required
pursuant to Paragraph 3.5 below and the financial reports required pursuant to
Section 6.20 below, Borrower shall deliver to Lender:

        3.4.1    From and after the date on which the Lease terminates or
expires, on or before the fifteenth (15th) day of each month, Borrower shall
deliver to Lender a monthly Project report, including (i) a cash flow report
reflecting the amounts of funds received from all sources and the application of
such funds, certified by the managing member of Borrower, and (ii) the amount of
EBITDA for such month and the calculation thereof.

        3.4.2    Concurrently with the delivery of any material reports, notices
or other writings (i) by any Borrower Party or (ii) to any Borrower Party under
any of the Material Contracts, a copy of such report, notice or other writing.
Without limiting the foregoing, Borrower shall deliver to Lender, concurrently
with the delivery of the same to the Senior Lender, a copy of any status or
other report required to be given to the Senior Lender under the Existing Loan
Agreement.

        3.5    Requests for Disbursements.    Borrower shall, when it believes
it is entitled to a disbursement hereunder, furnish Lender with the following:

        3.5.1    A request for payment in the form of Exhibit F ("Request for
Payment") and such details concerning the Approved Project Budget and the
application of the Loan proceeds as Lender shall reasonably require, including
but not limited to (a) invoices and evidence satisfactory to Lender of the
proper application of past disbursements and a detailed breakdown of the amounts
expended to the date of the Request for Payment for the Approved Project Budget,
(b) the amounts then due and unpaid in connection with the Approved Project
Budget and (c) an itemized estimate of the amount necessary to complete the
construction of and open the Project.

        3.5.2    (i) lien waivers or releases, or partial lien waivers and
releases, as the case may be, from all contractors, subcontractors and
materialmen known by Borrower or its Construction Manager or who have filed a
pre-lien who are employed or furnishing materials in connection with the
construction of any improvements; (ii) title insurance endorsements showing the
Security Agreement and Second Deed of Trust to be a lien or charge upon the
Mortgaged Property subordinate only to the lien of the Existing Deed of Trust,
and having priority over any and all liens which could be filed in connection
with the construction of the Project; and written certification by the
Construction Manager that the applicable Project improvements have been

8

--------------------------------------------------------------------------------




constructed in accordance with the Approved Project Budget and any plans and
specifications relating thereto.

        Lender shall have the right to telephone or otherwise communicate with
the Construction Manager and any contractor, subcontractor, materialman or other
person to verify the facts disclosed by any Request for Payment, or for any
other purpose, provided that Lender shall endeavor to give Borrower at least
twenty-four hours advance notice of the proposed telephone conference or other
communication and provide a reasonable opportunity for Borrower to be present
and/or participate in any such conference or communication, and provided further
that Lender's breach or violation of the requirements of the last proviso shall
not give rise to any right or remedy or claim of damages to Borrower or any
defense, offset or counterclaim with respect to the repayment of the Loan or any
other amount due Lender, and Borrower's exclusive remedy for failing to receive
such advance notice shall obtain directly from the Construction Manager any
information delivered by the Construction Manager to Lender.

        3.5.3    Provided the requirements set forth in Sections 3.5.1 and
3.5.2(i) and (ii) have been met by Borrower, Lender will fund a requested
disbursement within fifteen (15) days of receipt of Borrower's Request for
Payment. Following receipt of Borrower's Request for Payment, if Lender
determines additional information or documentation is reasonably required to
confirm that the applicable Project improvements have been constructed in
accordance with applicable laws and the Approved Project Budget and any plans
and specifications relating thereto ("Supplemental Information"), Lender shall
provide Borrower written notice specifying such Supplemental Information within
eight (8) business days of receipt of Borrower's Request for Payment.
Thereafter, Lender will fund the requested disbursement within five (5) business
days of receipt of satisfactory Supplemental Information.

        3.6    Borrower Obligations.    Nothing contained elsewhere in this
Article 3 shall alter or affect in any manner Borrower's other obligations
pursuant to this Agreement, including, without limitation, the obligation to
apply Loan proceeds in accordance with the Approved Project Budget and Annex II.

4.    REPRESENTATIONS AND WARRANTIES

        In order to induce Lender to enter into this Agreement, Borrower makes
the following representations and warranties which shall be deemed continuing
representations and warranties until payment in full of the Loan and the
performance of all of Borrower's obligations and duties hereunder and under the
Note, the Security Agreement and Second Deed of Trust and the Other Loan
Documents, except that the representations and warranties set forth in Sections
4.13.2 and 4.13.3 shall be deemed to have been made only on the Closing Date.

        4.1    Organization and Authority.    

        4.1.1    Borrower.    Borrower is a Nevada limited-liability company
duly organized, validly existing and in good standing under the laws of the
State of Nevada, and is duly qualified and in good standing in every other
jurisdiction in which the nature of its business makes such qualification
necessary. Borrower has full power and authority to own its assets, to transact
the business in which it is engaged, and make, execute and deliver, and perform
its obligations under, this Agreement and the other Loan Documents to which it
is a party. This Agreement, the Note, the Security Agreement and Second Deed of
Trust, and the Other Loan Documents to which Borrower is a party, when executed
and delivered, will constitute valid and legally binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms.

        4.1.2    Endeavor North.    Endeavor North is a Nevada limited-liability
company duly organized, validly existing and in good standing under the laws of
the State of Nevada, and is duly qualified and in good standing in every other
jurisdiction in which the nature of its business makes such

9

--------------------------------------------------------------------------------




qualification necessary. Endeavor North has full power and authority to own its
assets, to transact the business in which it is engaged, and make, execute and
deliver, and perform its obligations under the Loan Documents to which it is a
party, including, without limitation, the Option. The Loan Documents to which
Endeavor North is a party, when executed and delivered, will constitute valid
and legally binding obligations of Endeavor North, enforceable against Endeavor
North in accordance with their respective terms.

        4.1.3    Guarantors.    Each Guarantor has full power and authority to
own his or her assets, to transact the business in which he or she is engaged
and proposes to engage, and make, execute and deliver, and perform his or her
obligations under, the Guaranty. The Guaranty, when executed and delivered, will
constitute the valid and legally binding obligation of the applicable Guarantor
party thereto, enforceable against such Guarantor in accordance with its terms.

        4.2    Authorization; Absence of Conflict.    The execution, delivery
and performance of this Agreement and the other Loan Documents, the consummation
of the transactions contemplated hereby and thereby, including, without
limitation, the borrowings hereunder and the grant by Borrower of the Liens
contemplated hereby, by the Security Agreement and Second Deed of Trust and by
the Other Loan Documents (i) have been duly authorized by all requisite action
on the part of Borrower, Endeavor North and each Guarantor; (ii) do not and will
not result in the breach of any of the terms or conditions of, or constitute a
default under the operating agreement of Borrower or of Endeavor North; (iii) do
not and will not result in the breach of any of the terms or conditions of, or
constitute a default under, or permit the acceleration of Borrower's, Endeavor
North's or any Guarantor's obligations under, any contract, agreement, lease,
commitment, indenture, mortgage, note, security agreement, bond, license, Lien
or other instrument or obligation to which Borrower, Endeavor North or any
Guarantor is now a party or by which any of the assets of Borrower, Endeavor
North or any Guarantor or all or any part of the Mortgaged Property may be bound
or affected; (iv) do not and will not violate any law, statute, ordinance, rule
or regulation of any administrative agency or governmental body, or any order,
writ, injunction, judgment or decree of any court, administrative agency or
governmental body binding on Borrower, Endeavor North or any Guarantor, or any
decision or finding of any arbitration panel binding upon Borrower, Endeavor
North or any Guarantor, or any assets of Borrower, Endeavor North or any
Guarantor or all or any part of the Mortgaged Property (each, a "Law"), or any
other order, writ, judgment, injunction, decree, determination, or award
presently in effect; (v) do not require the consent, authorization or approval
of any third person or administrative agency or Governmental Agency to which
Borrower, Endeavor North or any Guarantor is subject and which has not been
heretofore obtained; or (vi) do not result in the creation of any Lien of any
nature upon all or any part of the Project, the Mortgaged Property, or any other
assets or properties of Borrower, Endeavor North or any Guarantor (other than as
contemplated by this Agreement, the Security Agreement and Second Deed of Trust
and the Other Loan Documents), except as permitted by this Agreement, the Note,
the Security Agreement, Second Deed of Trust, and the Other Loan Documents.

        4.3    The Project and Mortgaged Property.    Each of the Project and
the Mortgaged Property is free and clear of all Liens, except for (i) the
Permitted Liens, (ii) Liens permitted under this Agreement, the Note, the
Security Agreement and Second Deed of Trust or any of the Other Loan Documents,
and (iii) Liens to which Lender has expressly consented in writing.

        4.4    Compliance with Laws.    Each of the Borrower Parties is in
compliance in all material respects with all Laws applicable to its business,
and has obtained all approvals, licenses, exemptions and other authorizations
from, and has made and accomplished all filings, registrations and
qualifications with, any federal, state, county, local or municipal government
or political subdivision, governmental or quasi-governmental agency, authority,
board, bureau, commission, department or public body, or any court,
administrative tribunal or public utility (each, a "Governmental Agency"), as
may be necessary for the transaction of its business. Borrower and Endeavor
North are each in

10

--------------------------------------------------------------------------------


compliance with all covenants, conditions, restrictions, easements, rights of
way and other rights of third parties relating to the Project and the Mortgaged
Property, including, without limitation, those relating to zoning and land use
issues.

        4.5    Taxes.    Each of the Borrower Parties has filed all federal,
state, county, local and municipal income and other tax returns required to have
been filed by it on a timely basis, and has paid, or following the Initial
Disbursement shall have paid, all taxes and assessments which have become due
(including any interest or penalties) pursuant to such returns or pursuant to
any assessment received by such Borrower Party. None of the Borrower Parties
knows of any basis for any additional assessment in respect of any such taxes or
assessments, except that which may result from increased valuation resulting
from the contemplated development of the Project.

        4.6    Third Party Claims.    Each of the Borrower Parties has paid or
will pay in full (except for any retainages as may be permitted or required by
any Law to be withheld by such Borrower Party pending completion of the work in
question and except for any amounts reasonably disputed by such Borrower Party
which are disclosed to Lender in writing) all sums owing by such Borrower Party
or claimed to be owed by such Borrower Party for labor, material, supplies,
personal property, fixtures, equipment and services of any kind and character
used, furnished or installed in or on the Project, and no claim or Lien for the
same exists or will be permitted to be created, except as may be permitted by
this Agreement, the Note, the Security Agreement, Second Deed of Trust or the
Other Loan Documents. The only such claims or Liens existing as of the date of
this Agreement are described in Exhibit G, and Borrower will extinguish all such
claims and Liens from the proceeds of the Initial Disbursement of the Loan.

        4.7    Litigation.    Except as specifically disclosed to Lender in
writing in reference to this Section, there is no Material Adverse Litigation
pending or, to the knowledge of Borrower, threatened against Borrower, Endeavor
North or any Guarantor or all or any part of the Project or the Mortgaged
Property, or involving the validity or enforceability of this Agreement, the
Note, any of the Security Agreement and Second Deed of Trust or the Other Loan
Documents (including, without limitation, with respect to the enforceability or
priority of the Liens created hereby and thereby) which, if adversely
determined, could affect (i) the ability of Borrower to repay the Loan in a
timely manner, (ii) the financial condition of any Borrower Party, (iii) the
Liens granted to Lender hereunder, under the Security Agreement and Second Deed
of Trust and under the Other Loan Documents, or (iv) the Project, the Mortgaged
Property, or any Borrower Party's rights therein.

        4.8    Environmental Requirements.    Except for the use of Hazardous
Materials or other matters listed on Exhibit H attached hereto, neither Borrower
nor, to Borrower's knowledge, any other person (including, without limitation,
the prior owner of the Project), has been involved in operations at or adjacent
to the Project which operations could lead to (i) the imposition of liability on
Borrower or any subsequent owner of the Project under any Environmental
Requirement or, to Borrower's knowledge, on any other former owner of the
Project under any Environmental Requirement, or (ii) the creation of a Lien on
the Project under any Environmental Requirement, and no Borrower Party has
knowingly permitted, and will not knowingly permit, any tenant or occupant of
the Project to engage in any activity that has imposed or would impose liability
under any Environmental Requirement on such tenant or occupant, or the Borrower.
Except as otherwise expressly set forth on Exhibit H, to Borrower's knowledge,
there is not currently and has not been in the past any deposit, storage,
disposal, burial, discharge, spillage, uncontrolled loss, seepage or filtration
of any Hazardous Material at, upon, under or within the Project in violation of
any Environmental Requirement. No Borrower Party has caused or knowingly
permitted to occur, and no Borrower Party shall knowingly permit to exist, any
condition which may cause a discharge of any Hazardous Material at, upon or
within the Project in violation of any Environmental Requirement. No Borrower
Party has used any Hazardous Material in, on or under the Project, nor does any
Borrower Party have any knowledge of any use of any Hazardous Material by any
third party in, on or under the Project, in either case in violation of any
Environmental Requirement.

11

--------------------------------------------------------------------------------

        4.9    No Condemnation.    No condemnation, eminent domain or other
similar proceeding is pending or, to Borrower's knowledge, threatened against
all or any part of the Project.

        4.10    Principal Place of Business.    As of the Closing Date, the
chief executive office and principal place(s) of business of each of the
Borrower Parties other than the Guarantors and all records relating to the
business and operations of the Borrower Parties other than the Guarantors and
those relating to the Project are located at 1324 Victorian Avenue, Sparks,
Nevada 89431.

        4.11    Fictitious Name.    As of the Closing Date, none of the Borrower
Parties has done during the past five (5) calendar years, and is not presently
doing, business under any name other than the name set forth on the first page
of this Agreement, including, without limitation, any trade name except
"Duke's."

        4.12    No Default.    

        4.12.1    Following the consummation of the transactions contemplated
hereby, none of the Borrower Parties will be in default in any material respect
under or with respect to any provision of any agreement, instrument or
undertaking to which that Borrower Party is a party or by which that Borrower
Party or any of its assets or properties is bound.

        4.12.2    Attached to this Agreement as Exhibit I is a true and complete
list of all the Existing Loan Documents, true and correct copies of which have
been delivered to Lender as of the date hereof, each of which is in full force
and effect and has not been amended or modified in any manner. Except for the
agreements as described in this Section 4.13.2, there are no other agreements
between any of the Borrower Parties (or any of its Affiliates) and the Senior
Lender (or any of its Affiliates) relating to the Existing Loan as of the
Closing Date.

        4.12.3    Attached to this Agreement as Exhibit J is a true and complete
list of all agreements (the "Construction Documents") between Borrower and the
Construction Manager relating to the Project, true and complete copies of which
have been delivered to Lender as of the date hereof, each of which is in full
force and effect and has not been amended or modified in any manner. Except for
the Construction Documents, there are no other agreements between any of the
Borrower Parties (or any of its Affiliates) and the Construction Manager (or any
of its Affiliates) as of the Closing Date.

        4.13    Ability to Borrow.    Borrower is not subject to any law or
regulation limiting its ability to incur indebtedness for money borrowed and
none of the proceeds of the Loan will be used, directly or indirectly, for any
purpose other than the purposes described herein or in the Other Loan Documents.

        4.14    Financial Position.    All financial statements heretofore
delivered to Lender in connection with the Project, the Loan and/or relating to
any of the Borrower Parties are true, correct and complete in all material
respects. All of the financial statements fairly present the financial position
of the parties who are the subject thereof as of the date thereof and no
material adverse change has occurred in such financial position prior to the
Closing Date of which Borrower has not notified Lender in writing referring to
this section.

        4.15    Brokerage.    Except for fees payable to the Lender and the
Existing Lender, no brokerage commission or similar fee, commission or
compensation is to be paid by Borrower with respect to this Agreement or the
transactions contemplated hereby or the Existing Loan, any such brokerage
commission or similar fee, commission or compensation due any party in
connection with this Agreement or the transactions contemplated hereby has been
paid in full by Borrower, and no party has any right or claim to any further
brokerage commission, fee, compensation or payment.

        4.16    Disclosure.    Neither this Agreement nor any other document,
certificate or statement heretofore furnished to Lender by or on behalf of any
of the Borrower Parties in connection with the transactions contemplated by this
Agreement contains any untrue statement of a material fact or, to

12

--------------------------------------------------------------------------------


Borrower's knowledge, omits to state a material fact necessary in order to make
the statements contained herein and therein not misleading. To the best of
Borrower's knowledge, no document, certificate or statement heretofore furnished
to Lender by or on behalf of any third party in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained therein not misleading.

        4.17    Affiliate Payments and Payments to Borrower
Parties.    Schedule 4.17 attached hereto fully sets forth any and all items in
the Approved Project Budget which shall be paid to any Borrower Parties or any
Affiliate.

5.    CONDITIONS PRECEDENT TO LENDING

        5.1    Initial Disbursement.    Lender's obligations to make the Initial
Disbursement of the Loan on the Closing Date shall terminate unless each of the
following conditions precedent has been fulfilled to the satisfaction of Lender,
unless otherwise waived in writing by Lender.

        5.1.1    Lender shall have reviewed and approved in all respects the
composition and organization of each of the Borrower Parties, and each of such
Borrower parties' organizational documents.

        5.1.2    Lender shall have approved in its sole discretion all aspects
of the development and construction of the Project, including, but not limited
to, the Construction Manager, the Borrower and major subcontractors and the
terms and conditions of Borrower's agreements with the Construction Manager.

        5.1.3    The representations and warranties set forth in this Agreement,
in the Security Agreement and Second Deed of Trust and in the Other Loan
Documents shall be true and correct on and as of the Closing Date (except to the
extent that such representations and warranties relate to an earlier date and/or
except as affected by transactions expressly contemplated hereby) with the same
effect as though such representations and warranties had been made on and as of
such date.

        5.1.4    No event shall exist as of the Closing Date which, with the
giving of notice or the passage of time, or both, would constitute a breach of,
a Default, or an Event of Default under this Agreement, the Note, any of the
Security Agreement and Second Deed of Trust or any of the Other Loan Documents.

        5.1.5    Borrower, Endeavor North and the Guarantors, as applicable,
shall have delivered to Lender the following original documents on or before the
Closing Date, each executed and acknowledged, as appropriate, in form and
substance acceptable to lender:

        5.1.5.1    This Agreement

        5.1.5.2    A Request for Payment for the Initial Disbursement

        5.1.5.3    The Note

        5.1.5.4    The Security Agreement and Second Deed of Trust

        5.1.5.5    The Option

        5.1.5.6    The Lease

        5.1.5.7    The Financing Statements

        5.1.5.8    The Environmental Indemnity

        5.1.5.9    The Guaranty (by execution and delivery of this Agreement by
the Guarantors)

13

--------------------------------------------------------------------------------




        5.1.5.10    A certificate of the managers of Borrower certifying
(i) that attached thereto is a true and complete copy of resolutions of the
managers of Borrower authorizing the execution, delivery and performance of this
Agreement, the Note, the Security Agreement and Second Deed of Trust, the Other
Loan Documents to which Borrower is a party, the borrowings under this
Agreement, and the grant of the security interests as contemplated hereby and by
the Security Agreement, Second Deed of Trust and the Other Loan Documents to
which Borrower is a party, (ii) certifying the incumbency and signature of each
manager of Borrower, and (iii) that attached thereto is a true and complete copy
of Borrower's operating agreement then in effect.

        5.1.5.11    A certificate of the managers of Endeavor North certifying
(i) that attached thereto is a true and complete copy of resolutions of the
managers of Endeavor North authorizing the execution, delivery and performance
of the Other Loan Documents to which Endeavor North is a party, and the grant of
security interests as contemplated by the Other Loan Documents to which Endeavor
North is a party, (ii) certifying the incumbency and signature of each manager
of Endeavor North, and (iii) that attached thereto is a true and complete copy
of Endeavor North's operating agreement then in effect.

        5.1.5.12    Estoppel agreements and, to the extent required as a result
of the encumbering of any real or personal property subject to the Security
Agreement and Second Deed of Trust, consents from the holder of any Permitted
Lien (other than Lender) confirming the status of such Permitted Lien and
consenting to the granting of the security interests contemplated by the
Security Agreement and Second Deed of Trust and Other Loan Documents, including,
without limitation, the consent of the Senior Lender satisfactory in form and
substance to the Lender and its counsel.

        5.1.5.13    Lender shall have confirmed the status of construction of
the Project with the Construction Manager in a manner satisfactory to Lender in
its sole discretion.

        5.1.5.14    Written opinion(s) of counsel for Borrower, Endeavor North
and the Guarantors covering such matters as Lender shall reasonably request and
satisfactory in form and substance to Lender.

        5.1.5.15    Any and all other documents, instruments and agreements
required by Lender to confirm and perfect its rights under this Agreement, the
Note, the Security Agreement, Second Deed of Trust and the Other Loan Documents.

        5.1.6    Intercreditor Agreement.    Lender and the Senior Lender shall
have executed the Intercreditor Agreement.

        5.1.7    Recordation of Documents.    The Security Agreement and Second
Deed of Trust and appropriate Financing Statements shall have been recorded in
the Official Records, and appropriate Financing Statements shall have been filed
with the Nevada Secretary of State, and Lender shall have received evidence
reasonably satisfactory to it showing the Financing Statements to be subject to
no other filings except in favor of Lender and other Permitted Liens.

        5.1.8    Title Policy.    Borrower, at its sole expense, as the Lender
shall request, shall have caused the Title Company to issue either ALTA Loan
policies with ALTA Endorsement Form 1 Coverage (LP-10) or a title report
(collectively, the "Title Policies"), insuring, or reporting to, Lender that on
the Closing Date Borrower owns fee simple title to the Mortgaged Property, and
that the Security Agreement and Second Deed of Trust is a valid lien on the
Mortgaged Property, subject only to the applicable Permitted Liens.

14

--------------------------------------------------------------------------------




        5.1.9    Payment of Taxes.    Lender shall have received evidence,
satisfactory to Lender in its sole discretion, that all real and personal
property taxes for the Project have been paid in full prior to delinquency.

        5.1.10    Approval of Plans.    Borrower shall have delivered to Lender,
and Lender shall have approved in writing, a current list of all material
licenses, permits and approvals from Governmental Agencies applicable to the
Project, which list shall include the status of all such licenses, permits and
approvals, including a current schedule of all Governmental Agency approvals
necessary for the completion and opening for business to the general public of
the Project.

        5.1.11    Financial Statements.    Lender shall have received (i) such
financial statements for each of the Borrower Parties as Lender shall reasonably
request; and (ii) a pro-forma projection of income prepared as of the Closing
Date, in the form of, and for the periods reflected in, Schedule 5.1.11
attached, together with a statement reflecting the assumptions underlying such
projection.

        5.1.12    Consents.    All approvals and consents which are required in
connection with the transactions contemplated hereby shall have been duly
obtained, and true and correct copies thereof shall have been furnished to
Lender.

        5.1.13    Closing Costs.    Borrower shall have paid Lender all costs
and expenses (including, without limitation, attorneys' fees and disbursements
of Lender's counsel) incurred up to and including the Closing Date by Lender in
connection with the negotiation and preparation of this Agreement, the Note, the
Security Agreement and Second Deed of Trust and the Other Loan Documents, the
making of the Loan and the consummation of the transactions contemplated
hereunder or thereunder.

        5.1.14    Existing Loan.    No Event of Default or Default (as such
terms are defined in the Existing Loan Agreement) shall exist with respect to
the Existing Loan.

        5.2    Subsequent Disbursements.    Without in any way limiting any
provision of Article 3, Lender's obligation to make disbursements of the Loan
after the Initial Disbursement is subject to satisfaction of each of the
following conditions precedent to the satisfaction of Lender, unless otherwise
waived in writing by Lender:

        5.2.1    Lender shall have received a properly completed Request for
Payment.

        5.2.2    The representations and warranties made (i) by the Borrower in
Article 4, in the Request for Payment and in any other Loan Document, and
(ii) by any other Borrower Party in any of the Other Loan Documents or in any
certificate or agreement delivered to Lender by any Borrower Party as of the
Closing Date shall be true and correct on and as of such borrowing date with the
same effect as if made on and as of such borrowing date (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they shall be true and correct as of such earlier date).

        5.2.3    No Default or Event of Default shall exist or shall result from
such disbursement.

6.    BORROWER'S COVENANTS

        Borrower covenants and agrees that from the date hereof and until
payment in full of the principal of and interest on the Loan and the
satisfaction of all of Borrower's obligations under this Agreement, the Note,
the Security Agreement and Second Deed of Trust and the Other Loan Documents,
and satisfaction of each other Borrower Party's respective obligations under the
Other Loan Documents,

15

--------------------------------------------------------------------------------


Borrower shall perform, or cause to be performed, each of the following
covenants, unless Lender shall otherwise consent in writing:

        6.1    Existence.    Borrower shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and all of its rights, licenses, permits and franchises, and comply
with all Laws applicable to Borrower.

        6.2    Transfer of Mortgaged Property or Project; Merger, Sale of
Assets, Dissolution, Etc.    Borrower shall not, except to the extent expressly
permitted or authorized by this Agreement, the Note, the Security Agreement and
Second Deed of Trust and the Other Loan Documents; (i) further encumber, sell,
convey, transfer or assign all or any part of right, title or interest in all or
any part of the Mortgaged Property or Project; (ii) enter into any transaction
of merger or consolidation, or transfer, sell, assign, lease or otherwise
dispose of, in one or a series of related transactions, any material part of its
properties and assets other than in the ordinary course of its business, or wind
up, liquidate or dissolve; (iii) allow any direct or indirect interest in
Borrower or any constituent member or partner of Borrower to be encumbered,
sold, conveyed, transferred or assigned to any other Person, or allow a new
member to be admitted to Borrower, except pursuant to the Option; or (iv) agree
to do any of the foregoing.

        6.3    Notice of Material Events.    Upon Borrower's discovery thereof
in the exercise of its reasonable diligence, Borrower shall promptly give notice
in writing to Lender of any of the following: (i) the occurrence of a Default or
an Event of Default; (ii) any action or event of which it has knowledge that has
materially and adversely affected the performance of any of the obligations of
any of the Borrower Parties under this Agreement, the Note, the Security
Agreement and Second Deed of Trust or the Other Loan Documents, the repayment of
the Loan, or the Liens granted to Lender under the Security Agreement and Second
Deed of Trust or the Other Loan Documents; (iii) the change of the principal
place of business of any of the Borrower Parties, or a change in the location of
the accounts and records of any of the Borrower Parties; (iv) any change in the
name of any of the Borrower Parties; (v) any proposed material amendment to any
agreement that materially and adversely affects the aggregate value of the
Mortgaged Property or the Project; (vi) any default or event which, with notice
or lapse of time or both, would constitute a default under the Existing Loan
Agreement; (vii) any facts or circumstances that vitiate or render any of the
representations and warranties contained herein untrue or false in any respect.

        6.4    Notice of Litigation.    Borrower shall promptly give notice in
writing to Lender of all litigation affecting the Collateral, the Project,
Borrower, any of the Borrower Parties, or Borrower's ability to repay the Loan,
of which it has actual knowledge, regardless of whether any such litigation is
Material Adverse Litigation, and furnish to Lender from time to time all
information available to Borrower and not previously disclosed by Borrower to
Lender concerning the status of any such controversy, claim, suit or other
proceeding.

        6.5    Priority of Lien.    Subject to the release and reconveyance
provisions of the Security Agreement and Second Deed of Trust and the Other Loan
Documents, Borrower shall not impair the Liens created pursuant to this
Agreement, the Security Agreement and Second Deed of Trust and the Other Loan
Documents with respect to the Mortgaged Property or the Project and shall keep
such Liens at all times in place with the priority in favor of Lender required
by the Security Agreement and Second Deed of Trust, except with respect to the
Mortgaged Property released and reconveyed in accordance with the Note, the
Security Agreement and Second Deed of Trust or the Other Loan Documents.
Borrower shall not directly or indirectly create, incur or suffer to exist, and
shall promptly discharge or cause to be discharged, any other Lien with respect
to all or any part of the Mortgaged Property, other than (i) Permitted Liens,
(ii) Liens permitted under this Agreement, the Note, the Security Agreement and
Second Deed of Trust or any of the Other Loan Documents, and (iii) Liens to
which Lender has consented.

16

--------------------------------------------------------------------------------

        6.6    Compliance with Laws.    Borrower shall comply with and, to the
extent Borrower has the legal right to do so, employ commercially reasonable
efforts to cause others to comply in all material respects with, all Laws of all
Governmental Agencies having jurisdiction over and relating to the Project or
the construction or operation of the Project, and shall furnish Lender with
reports of any official searches Borrower obtains disclosing any violation of
any such Laws. The Project, when completed, shall comply in all material
respects with all Laws, including, without limitation, all applicable building,
zoning and use Laws, and shall not violate any restriction of record against the
Project. If required by Lender, Borrower shall deliver to Lender, promptly after
receipt thereof, copies of all permits and approvals received from any
Governmental Agency relating to the construction, development, use, occupancy or
operation of the Project.

        6.7    Compliance with Environmental Requirements.    Borrower shall
(i) at and in relation to the Project comply with and, to the extent it has the
legal right to do so, employ commercially reasonable efforts to require others
to comply with, all Environmental Requirements; (ii) promptly notify Lender in
the event of any discharge or discovery of any Hazardous material at, upon,
under or within the Project in violation of any Environmental Requirement and of
which Borrower is aware; and (iii) promptly forward to Lender copies of all
orders, notices, permits and reports received by Borrower in connection with any
discharge or the presence of any Hazardous Material or any other matters
relating to any actual violation of any Environmental Requirement, or any
violation alleged in writing, which affects, or may affect, the Project.

        6.8    Mechanics' Liens.    Borrower shall pay and discharge any
mechanics' or materialmens' liens or claims of lien filed or otherwise asserted
against all or any part of the Mortgaged Property or the Project; provided,
however, that Borrower shall have the right to contest in good faith and with
reasonable diligence the validity of any such lien or claim upon causing such
lien or claim to be released of record and furnishing Lender with such
additional security or indemnity as Lender may reasonably require.

        6.9    Lender Inspections.    During normal business hours, Borrower
shall permit Lender and Lender's representatives, inspectors and consultants to
enter upon the Project premises to inspect the Project and materials to be used
therein and to examine all of Borrower's contracts, records, plans and shop
drawings which are kept at the construction site or at Borrower's offices.
Lender shall use reasonable efforts to give Borrower prior written notice of all
such inspections, except after the occurrence and during the continuation of a
Default or Event of Default. Borrower shall cooperate, and shall employ
commercially reasonable efforts to cause its general contractor, other
independent contractors and/or Construction Manager and (through its general
contractor, other independent contractors and/or Construction Manager or
otherwise) all subcontractors to cooperate, with all such representatives,
inspectors and consultants. Borrower shall cause the general contractor, other
independent contractors and/or Construction Manager to maintain and make
available for inspection by Lender and Lender's representatives, inspectors and
consultants, on demand, all documents and materials created and maintained in
the ordinary course of business in connection with the Project.

        6.10    Approved Project Budget.    Borrower shall cause the proceeds of
the Loan to be expended only for costs and expenses reflected in the Approved
Project Budget. In the event that Borrower desires to revise the Approved
Project Budget, any such revision shall be subject to Lender's prior written
approval, in its sole discretion.

        6.11    Service Contracts.    Upon the execution of each of the Service
Contracts, such Service Contract shall automatically become subject to the
assignment of contracts to the extent provided in the Security Agreement and
Second Deed of Trust. All of the Service Contracts shall, subject to applicable
law, be subordinate to Lender's interest pursuant to the Note and the Security
Agreement and Second Deed of Trust except as otherwise agreed in writing by
Lender with respect to those Service Contracts in effect prior to the Closing
Date. Promptly following the execution of any Service

17

--------------------------------------------------------------------------------


Contract after the date hereof, Borrower shall deliver a copy thereof to Lender.
Borrower shall strictly enforce all of the Service Contracts and shall not
agree, without Lender's consent in its reasonable discretion, to any alterations
or amendments thereof, to the end that all contractors promptly and diligently
perform all of the obligations on their part to be performed thereunder. In the
event Lender does not respond to a request for consent to any alteration or
amendment of a Service Contract within five business days, Lender's consent
shall be deemed to have been given. Borrower shall cause all of the work set
forth in the Service Contracts for the benefit of the Project to be performed
substantially in the manner set forth in each of the Service Contracts. Within
five business days after notice thereof, Borrower shall commence and thereafter
proceed with diligence to correct any defects in the Project or any departure
from the scope or manner of work set forth in the Service Contracts, which
defect or departure affects any portion of the Project which remains subject to
the lien of the Security Agreement and Second Deed of Trust.

        6.12    Changes and Change Orders.    Borrower shall not change or in
any manner cause or seek a change in any laws, requirements of governmental
authorities and obligations created by private contracts which now or hereafter
may significantly and materially adversely affect the ownership, construction,
equipping, fixturing, use or operation of the Project without the prior written
consent of Lender.

        6.13    Construction Services.    Borrower shall not change, waive or
otherwise modify the form or content of any development or construction services
contract, including Borrower's Design-Build Agreement with the Construction
Manager, or agree to or permit a change in the persons performing such services
without the prior written approval of Lender in its sole discretion. In the
event of any such change without Lender's approval, Lender shall have the right
to refrain from making any further disbursements under this Agreement. Lender
shall be provided with no less than ten (10) days prior written notice of any
proposed change, waiver, amendment or other modification.

        6.14    Expenses of the Project; Distributions of Borrower
Assets.    Borrower shall promptly and diligently cause the completion and
opening of the Project. Borrower agrees to pay any and all expenses, costs and
disbursements of every kind and nature incurred by or on behalf of Borrower
during the term of the Loan with respect to the completion and opening of the
Project in excess of those set forth in the Approved Project Budget. Except as
expressly permitted in this Agreement, the Note, the Security Agreement and
Second Deed of Trust or the Other Loan Documents, Borrower shall not, without
the prior written consent of Lender in each instance, make any distribution of
assets of the Borrower to any member of Borrower, whether or not such
distribution is permitted under the terms of Borrower's operating agreement,
including, without limitation, repayment of any loans made by a member of
Borrower or any accrued interest thereon, return of capital contributions and
distributions upon termination, liquidation or dissolution of Borrower, except
that Borrower shall have the right to make cash distributions (i) in accordance
with the terms and conditions of Borrower's operating agreement (in the form
approved by Lender) for the sole purpose of paying income taxes attributable to
income derived from Borrower and (ii) pursuant to Section 6.25(iii) hereof.

        6.15    No Leasing.    Borrower shall not enter, or make any attempt to
enter, into any lease, sublease, or other occupancy agreement for any portion of
the Project (except the Lease and leases or other agreements for Gaming FF&E (as
defined in the Lease) by the Lessee in accordance with the terms of the Lease
and assumed by Borrower on termination of the Lease) without Lender's prior
written approval. Prior to entering into any other lease, sublease, letting,
license or occupancy agreement relating to the Project, or any portion thereof
or interest therein, Borrower shall, if so required by Lender, execute and
deliver to Lender an assignment of leases and rents in form and substance
satisfactory to Lender.

        6.16    No Installment Purchases.    Except in the ordinary course of
business, no materials, equipment, fixtures or any other part of the Project, or
articles of personal property placed in the

18

--------------------------------------------------------------------------------


Project, shall be purchased or installed under any security agreement or other
arrangements wherein the seller reserves or purports to reserve a security
interest in any such items or the right to remove or to repossess any such items
or to consider them personal property after their incorporation in the work of
construction, unless authorized by lender in writing.

        6.17    No Additional Financing.    Other than (i) the Existing Loan,
(ii) indebtedness on terms no more favorable to the replacement lender than the
terms of the Existing Loan are to the Senior Lender the proceeds of which are
applied to repayment of the Existing Loan in whole or in part (together with the
Existing Loan, "Senior Debt"); and (iii) indebtedness permitted and incurred
pursuant to Section 6.26, Borrower shall not enter into any additional secured
or unsecured financing of any sort without Lender's prior written consent.

        6.18    Utilities, Streets and Easements.    To the best knowledge of
Borrower, telephone services, gas, electric power, storm sewers, sanitary sewers
and water facilities are available to the Project or agreements are in place to
provide said services, adequate to serve the Project, and are not subject to any
conditions, other than normal charges to the utility supplier, which would limit
the use of such utilities. To the best knowledge of Borrower, all streets and
easements necessary for the Project are available to the boundaries of the
Project or if not currently available, are reflected as an expenditure in the
Approved Project Budget.

        6.19    Indemnity.    Whether or not the transactions contemplated by
this Agreement shall be consummated and anything in this Agreement, the Note,
the Security Agreement and Second Deed of Trust or the Other Loan Documents to
the contrary notwithstanding, Borrower shall indemnify and hold Lender harmless
and defend Lender at Borrower' sole cost and expense against any loss or
liability, cost or expense (including, without limitation, attorneys' fees and
disbursements of Lender's counsel, whether in-house staff, retained firms or
otherwise), and all claims, actions, procedures and suits arising out of or in
connection with: (i) any ongoing matters arising out of the transactions
contemplated hereby, the Loan, this Agreement, the Note, the Security Agreement
and Second Deed of Trust, the Other Loan Documents or any other document or
instrument now or hereafter executed and/or delivered in connection with the
Loan, including, but not limited to, the development and construction of the
Project, all costs of reappraisal and environmental audit of the Project or any
part thereof required by law, regulation, or any governmental or
quasi-governmental authority or required by Lender following a Default under any
provision of this Agreement, the Note, the Security Agreement and Second Deed of
Trust or the Other Loan Documents relating to environmental matters; (ii) any
amendment to, or restructuring of, the Loan and this Agreement, the Note, the
Security Agreement and Second Deed of Trust or any of the Other Loan Documents
which was required by Borrower or arising from a Borrower Default; (iii) any and
all lawful action that may be taken by the Lender in connection with the
enforcement of the provisions of this Agreement, the Note, the Security
Agreement and Second Deed of Trust or any of the Other Loan Documents, whether
or not suit is filed in connection with the same, or in connection with
Borrower, any Guarantor and/or any member, partner, joint venturer, member,
trustee or shareholder thereof becoming a party to a voluntary or involuntary
federal or state bankruptcy, insolvency or similar proceeding; and (iv) the
past, current and/or future sale or offering of interests in Borrower,
including, without limitation, liabilities under any applicable securities or
blue sky laws, except in all events under the foregoing clauses (i) through
(iv) with respect to the gross negligence or willful misconduct of Lender. All
sums expensed by Lender shall be payable on demand and, until reimbursed by the
Borrower pursuant hereto, shall be deemed additional principal of the Loan and
secured hereby and shall bear interest at the Default Rate.

19

--------------------------------------------------------------------------------


        6.20    Financial Statements and Reports.    Borrower shall furnish or
cause to be furnished the following information and documents to be furnished to
Lender from time to time:

        6.20.1    As soon as practicable and in any event within 45 days after
the end of each calendar quarter, an unaudited balance sheet of Borrower as at
the end of such period and the related statements of income and cash flows of
Borrower for such quarter setting forth in each case in comparative form the
figures for the corresponding period of the previous calendar year, all in
reasonable detail and certified by the manager or chief financial officer of
Borrower that they fairly present the financial condition of such persons as at
the dates indicated and the results of its operations for the periods indicated,
subject to changes resulting from audit and normal year-end adjustment;

        6.20.2    As soon as practicable and in any event within 90 days after
the end of each calendar year, a balance sheet of Borrower as at the end of such
year and the related statement of income, owner's equity and cash flows of
Borrower for such year, setting forth in each case in comparative form the
figures for the previous year, all in reasonable detail and certified by the
manager or chief financial officer of Borrower;

        6.20.3    As soon as practicable and in any event within 30 days after
the filing thereof with the Internal Revenue Service, each of the Borrower
Parties' respective fiscal year end tax returns; and

        6.20.4Such other financial statements, documents and information
regarding each of the Borrower Parties as Lender may reasonably request,
including, without limitation, updated statements of the financial condition of
or financial statements on any Borrower Party.

        6.21    Books and Records.    Borrower shall maintain or cause to be
maintained at all times true and complete books, records and accounts of the
financial operations of Borrower in accordance with GAAP. Borrower shall allow
representatives of Lender to examine all such books, records and accounts of
Borrower, and to make copies thereof, at all reasonable times and on reasonable
prior written notice during regular business hours. Borrower shall furnish
Lender, with reasonable promptness, such information regarding Borrower's
operations or the Project as Lender may from time to time reasonably request.

        6.22    Taxes and Claims.    Borrower shall timely file all tax returns
and reports required to be filed by Borrower; and duly pay and discharge (or
cause to be paid and discharged) (i) all taxes, assessments and governmental
charges upon or against Borrower or all or any part of the Project subject to
the Security Agreement and Second Deed of Trust prior to the date on which
penalties attach thereto, unless and to the extent that the same are being
diligently contested in good faith by appropriate proceedings promptly
instituted and appropriate reserves therefor as required by GAAP have been
established; and (ii) all lawful claims, including, but not limited to, those
for labor, materials, services, supplies or anything else which might or could
if unpaid become a Lien upon all or any part of the Project subject to the
Security Agreement and Second Deed of Trust, unless and to the extent that the
same are being diligently contested in good faith by appropriate proceedings and
appropriate reserves or other appropriate provision therefor as required by GAAP
have been established.

        6.23    Trade Names.    Borrower shall immediately notify Lender in
writing of any change in the place of business of or change in the legal, trade
or fictitious business names used by Borrower.

        6.24    Approved Budget.    Except as otherwise specifically permitted
in this Agreement, Borrower shall not amend, modify or otherwise change the
amount of any line item, description of work or services or any other matter set
forth in the Approved Project Budget without Lender's prior written approval, in
its sole and absolute discretion. Lender shall be provided with no less than ten
(10) days prior written notice of any such proposed amendment, modification or
other change. Upon approval by lender, each approved amendment, modification or
other change shall be deemed to be incorporated

20

--------------------------------------------------------------------------------


into the Approved Project Budget and shall, for all purposes of this Agreement
be the Approved Project Budget with respect to the period covered.

        6.25    Application of Lease Rentals.    Borrower shall use Lease
Rentals only (i) to make required payments of debt service on the Existing Loan
and the Loan; (ii) to pay Operating Expenses and Property Taxes, as defined in,
and provided for in Section 3.3 of the Lease, as they become due and payable;
and (iii) to make distributions of cash flow to the Class A and Class B Members
of Borrower not to exceed a 10% "cash on cash" return on the aggregate capital
investment of the Class A and Class B Members in the Borrower.

        6.26    EBITDA Shortfall.    If, for any full fiscal quarter ending
after the Lease terminates or expires, EBITDA does not equal or exceed required
payments for such quarter of principal of and interest on the Existing Loan and
the Loan, Borrower will, within thirty (30) days of determination of such
shortfall, fund a reserve account (the "Shortfall Reserve Account") from the
proceeds of (i) equity contributions to Borrower or (ii) indebtedness either
subordinated to, or ranking pari passu with, the Loan, in an aggregate amount
equal to such shortfall. Use of funds deposited in the Shortfall Reserve Account
will be restricted, in a manner satisfactory to Lender, to payment of debt
service on the Existing Loan and the Loan pro rata in accordance with their
respective terms.

7.    DEFAULT

        7.1    Default.    The term "Event of Default," wherever used in this
Agreement, shall mean any one or more of the following events, without regard to
any grace period or notice and cure period provided or referenced below with
respect to any such events, and the term "Default,: wherever used in this
Agreement, shall mean any one or more of the following events, after expiration
of any applicable grace, notice or cure period expressly provided or referenced
below with respect to any such events. The term "Triggering Event of Default,"
wherever used in this Agreement, shall mean an Event of Default, after
expiration of the earlier of (i) fifteen (15) days following written notice for
an Event of Default for which there is an applicable grace or cure period, of
fifteen (15) days following the occurrence of an Event of Default for which
there is no applicable grace or cure period; or (ii) any applicable grace,
notice, or cure period expressly provided or referenced below with respect to
any such events. The Loan shall become immediately due and payable at the option
of Lender upon the occurrence of any one or more Defaults, whether such Default
shall be voluntary, involuntary, by operation of law or pursuant to or in
compliance with any judgment, decree or order of any court or any rule or
regulation of any administrative body or Governmental Agency:

        7.1.1    if (a) any sum payable by Borrower under the Note, the Security
Agreement and Second Deed of Trust or any of the Other Loan Documents (other
than the outstanding amount of the Loan at maturity) is not paid within ten
(10) days after written notice from Lender that such payment is past due; or
(b) if the outstanding amount of the Loan is not paid in full at maturity;

        7.1.2    if any representation or warranty of Borrower, Endeavor North
or any Guarantor contained in this Agreement, the Note, the Security Agreement
and Second Deed of Trust or any of the Other Loan Documents, shall prove false
or misleading in any material respect or shall have omitted any substantial
contingent or unliquidated liability or claim. Notwithstanding the foregoing, if
the default under this Section 7.1.2 is not the result of gross negligence or
intentional misconduct, and Lender reasonably determines that the Project is not
in imminent danger of significant harm, then Borrower shall have a period of ten
(10) days following receipt of written notice from lender to cure such default,
provided that if such default cannot reasonably be cured within such ten
(10) day period and Borrower shall have commenced to cure such default within
such ten (10) day period and thereafter diligently and expeditiously proceeds to
cure the same, such ten (10) day period shall be extended for so long as it
shall require Borrower in the exercise

21

--------------------------------------------------------------------------------




of due diligence to cure such default, it being agreed that no such extension
shall be for a period in excess of sixty (60) days, unless Borrower can
demonstrate to the reasonable satisfaction of Lender that it can cure such
default within an additional sixty (60) days, in which case such period shall be
extended for an additional period of time agreed to by the Lender in the
exercise of reasonable discretion not to exceed sixty (60) days;

        7.1.3    if Borrower, Endeavor North, a Guarantor or any member in
Borrower (each of whom is hereinafter in this subparagraph referred to as an
"Obligor") shall commence any case, proceeding or other action relating to it in
bankruptcy or seeking reorganization, liquidation, dissolution, winding-up,
arrangement, composition or readjustment of its debts, or for any other relief,
under bankruptcy, insolvency, reorganization, liquidation, dissolution,
winding-up, arrangement, composition, readjustment of debt or other similar act
or law of any jurisdiction, domestic or foreign, now or hereafter existing; or
if an Obligor shall apply for a receiver, custodian or trustee of it or for all
or a substantial part of its property; or if an Obligor shall make an assignment
for the benefit of creditors; or if an Obligor shall be unable to, or shall
admit in writing the inability to pay its debts generally as they become due; or
if an Obligor shall take any action indicating its consent to, approval of,
acquiescence in, or in furtherance of, any of the foregoing; or if any case,
proceeding or other action against an Obligor shall be commenced in bankruptcy
or seeking reorganization, liquidation, dissolution, winding-up, arrangement,
composition or readjustment of its debts, or any other relief, under any
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement,
composition, readjustment of debt or other similar act or law of any
jurisdiction, domestic or foreign, now or hereafter existing, and such condition
shall continue for a period of sixty (60) days undismissed, undischarged or
unbonded; or if a receiver, custodian or trustee of an Obligor or for all or a
substantial part of its property shall be appointed and such condition shall
continue for a period of sixty (60) days undismissed, undischarged or unbonded;
or if a warrant of attachment, execution or distraint, or similar process, shall
be issued against any substantial part of the property of an Obligor and such
condition shall continue for a period of sixty (60) days undismissed,
undischarged or unbonded;

        7.1.4    if there exists a Default by Borrower under the Note, the
Security Agreement and Second Deed of Trust or any of the Other Loan Documents;

        7.1.5    if Borrower shall be in default beyond any applicable notice or
cure period under the Existing Loan Agreement, the Existing Deed of Trust or any
other agreement in respect of the Existing Loan or any other indebtedness of
Borrower or otherwise material to the Project, the Mortgaged Property, or
Borrower;

        7.1.6    if Borrower shall continue to be in default under any of the
other terms, covenants or conditions of this Agreement for ten (10) days after
notice from Lender in the case of any default which can be cured by the payment
of a sum of money or for thirty (30) days after notice from Lender in the case
of any other default, provided that if such default cannot reasonably be cured
within such thirty (30) day period and Borrower shall have commenced to cure
such default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for so long as it shall require Borrower in the exercise of due
diligence to cure such default, it being agreed that no such extension shall be
for a period in excess of one hundred twenty (120) days.

        7.2    Remedies.    During the continuance of an Event of Default or
upon the occurrence of a Default, Lender may, at its option, exercise any and
all rights, remedies and recourses granted under the Note, the Security
Agreement and Second Deed of Trust and the Other Loan Documents, or now or
hereafter existing in equity, at law, by virtue of statute or otherwise.

        7.3    Lender Cure Right.    If Borrower shall fail to do any act or
thing which it has covenanted to do hereunder or any representation or warranty
of Borrower shall be breached, and a Default occurs

22

--------------------------------------------------------------------------------


hereunder, Lender may (but shall not be obligated to) do the same or cause it to
be done or remedy any such breach and there shall be added to the Loan the cost
or expense incurred by Lender in so doing, and any and all amounts expended by
Lender in taking any such action shall be repayable to it upon its demand
therefor and shall bear interest at the Default Rate from the date advanced to
the date of repayment prior to maturity or acceleration of the Loan.

        7.4    Cumulative Remedies.    Lender's rights and remedies under this
Agreement, the Note, the Security Agreement and Second Deed of Trust and the
Other Loan Documents are cumulative and shall be in addition to all rights and
remedies provided by law from time to time. The exercise by Lender of any right
or remedy shall not constitute a cure or waiver of any default, nor invalidate
any notice of default or any act done pursuant to any such notice, nor prejudice
Lender in the exercise of any other right or remedy, until Lender realizes all
amounts owed to it under this Agreement, the Note, the Security Agreement and
Second Deed of Trust and the Other Loan Documents, and all Defaults are cured.

8.    GUARANTY

        8.1    Guaranty.    

        8.1.1    Subject to subsection 8.1.2 below, each Guarantor hereby
irrevocably and unconditionally jointly and severally guarantees (such
guarantees being collectively called the "Guaranty") to the Lender that: (i) the
principal of, premium, if any, and interest on the Note, and all costs and
reasonably attorneys' fees, including any allocated in-house attorneys' costs
and fees, incurred by Lender in connection with the collection thereof promptly
will be paid in full when due, whether at maturity, by acceleration or
otherwise, and interest on the overdue principal, premium, if any, and interest,
if any, of the Note, if lawful, and all other obligations of the Borrower to the
Lender hereunder or thereunder will be promptly paid in full or performed, all
in accordance with the terms hereof and thereof, and (ii) in case of any
extension of time of payment or renewal of the Note or any of such other
obligations, the same will be promptly paid in full when due or performed in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise. Failing payment when due by the Borrower
of any amount so guaranteed for whatever reason, each Guarantor shall be jointly
and severally obligated to pay the same immediately. Each Guarantor agrees that
he or she shall not be entitled to any right of subrogation in relation to
Lender in respect of any obligations guaranteed hereby until payment in full of
all obligations guaranteed hereby.

        8.1.2    This is a guaranty of payment and performance, not collection;
each Guarantor hereby agrees that his or her obligations hereunder shall be
absolute and unconditional, irrespective of:

        (a)  any lack of validity, regularity or enforceability of the Note,
this Loan Agreement or the other Loan Documents;

        (b)  any change in the time, manner or place of payment of, or in any
other term of, all or any of the amounts payable or obligations to be performed
by Borrower under the Note or pursuant to the Loan Documents, including interest
or the principal amount of the Loan and Lender's costs and expenses of
collection (collectively, the "Indebtedness") or of any of the Loan Documents,
or any other amendment, waiver or consent by the Lender to any departure from
the Loan Documents, including, without limitation, any increase in the
Indebtedness resulting from the extension of additional credit to Borrower or
otherwise;

        (c)  the absence of any action to enforce the Note or this Loan
Agreement, or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor;

23

--------------------------------------------------------------------------------




        (d)  the recovery of any judgment against the Borrower, any action to
enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor, including, but not
limited to, the taking, holding or sale of any Collateral or any termination or
release of any Collateral from the Liens created by any Loan Documents;

        (e)  whether now or hereafter recovery upon such Indebtedness may be or
hereafter become barred by any statute of limitation; or

        (f)    any change, restructuring or termination of the limited liability
company or other structure or existence of Borrower or of any owner or partner
of Borrower.

        8.1.3    Each Guarantor hereby waives:

        (a)  promptness, diligence, notice of acceptance, and any other notice
with respect to any of the Indebtedness or this Guaranty;

        (b)  presentment, demand of payment, filing of claims with a court in
the event of insolvency or bankruptcy of the Borrower, any right to require a
proceeding first against the Borrower or any other person or the Mortgaged
Property or any other Collateral, protest, notice and all demands whatsoever;

        (c)  any requirement that Lender or any other person protect, secure or
insure any Lien or any Collateral; and

        (d)  any and all defenses now or hereafter arising or asserted by reason
of: (1) any claim or defense based upon an election of remedies by Lender which
in any manner impairs, reduces, releases or otherwise adversely affects
Guarantors' respective subrogation, contribution or reimbursement rights or
other rights to proceed against Borrower or any other person or any Collateral
(to the extent such rights have not been effectively waived as hereinafter
provided); (2) any disability or other defense of Borrower or any other
guarantor or any other person with respect to the Indebtedness; (3) the
unenforceability or invalidity of any security, indemnity or guaranty for the
Indebtedness or the lack of perfection or continuing perfection or failure of
priority of any security for the Indebtedness; (4) the cessation for any cause
whatsoever of the liability of Borrower or either of the Guarantors or any other
person (other than by reason of the full payment and performance of all
Indebtedness); (5) except as otherwise provided in any Loan Document, any
failure of Lender to give notice of sale or other disposition of Collateral to
Borrower or Guarantors or any other person or any defect in any notice that may
be given in connection with any sale or disposition of Collateral; (6) except as
otherwise provided in any Loan Document, any failure of Lender to comply with
applicable laws in connection with the sale or other disposition of any
Collateral or other security for any Indebtedness, including without limitation,
any failure of Lender to conduct a commercially reasonable sale or other
disposition of any Collateral or other security for any Indebtedness; (7) any
act or omission of Lender or others that directly or indirectly results in or
aids the discharge or release of Borrower, either of the Guarantors or any other
person or the Indebtedness or any other security or guaranty therefor by
operation of law or otherwise; (8) any law which provides that the obligation of
a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety's or
guarantor's obligation in proportion to the principal obligation; (9) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any person; (10) the election by Lender, in any
bankruptcy proceeding of any person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code; (11) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code; (12) any use of cash collateral under

24

--------------------------------------------------------------------------------




Section 363 of the United States Bankruptcy Code; (13) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any person; (14) the avoidance of any Lien in favor of
Lender for any reason; (15) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any person, including any discharge of, or bar or stay
against collecting, all or any of the Indebtedness (or any interest thereon) in
or as a result of any such proceeding; (16) to the extent permitted in NRS
40.495(2), the benefits of the one-action rule under NRS 40.430; and
(17) Guarantors' respective rights under NRS 104.3605, Guarantors specifically
agreeing that the provisions of this clause (17) shall constitute a waiver of
discharge under NRS 104.3605(9).

25

--------------------------------------------------------------------------------





        8.1.4    If Lender is required by any court or otherwise to return to
Borrower or any custodian, trustee, liquidator or other similar official acting
in relation to Borrower, any amount paid by Borrower to such trustee or such
Lender, this Guaranty, to the extent theretofore discharged, shall be reinstated
in full force and effect. Each guarantor hereby waives and relinquishes, to the
maximum extent permitted by law, any right of subrogation, reimbursement,
contribution or indemnification in relation to Lender in respect of any
obligations guaranteed hereby or any suretyship or guarantor defenses he or she
might have under Nevada law or other applicable law (including any defense or
benefit that may be derived from NRS 40.430 and judicial decisions relating
thereto, and/or NRS 40.451 et seq., and judicial decisions relating thereto)
until payment in full and performance of all obligations guaranteed hereby is
complete. Each Guarantor covenants that this Guaranty shall not be discharged
except by complete performance of the obligations contained in the Note and this
Loan Agreement and the other Loan Documents and agrees that he or she will be
fully liable under this Guaranty even though Lender forecloses on any of the
Mortgaged Property.

        8.1.5    It is the intention of each Guarantor and Borrower that the
obligations of each Guarantor hereunder shall be, but not in excess of, the
maximum amount permitted by applicable law. Accordingly, if the obligations in
respect of the Guaranty would be annulled, avoided or subordinated to the
creditors of any Guarantor by a court of competent jurisdiction in a proceeding
actually pending before such court as a result of a determination both that such
Guaranty was made without fair consideration and, immediately after giving
effect thereto, such Guarantor was insolvent or unable to pay his or her debts
as they mature or left with an unreasonably small capital, then the obligations
of such Guarantor under this Guaranty shall be reduced by such court if such
reduction would result in the avoidance of such annulment, avoidance or
subordination; provided, however, that any reduction pursuant to this
Section 8.1.5 shall be made in the smallest amount as is strictly necessary to
reach such result. For purposes of this paragraph, "fair consideration,"
"insolvency," "unable to pay his or her debts as they mature," "unreasonably
small capital" and the effective times of reductions, if any, required by this
paragraph shall be determined in accordance with applicable law. Any such
reduction in respect of any individual Guarantor shall not affect the joint and
several nature of this Guaranty or the obligations of any other Guarantor
hereunder.

        8.1.6    Each Guarantor shall be subrogated to all rights of Lender
against Borrower in respect of any amounts paid by such Guarantor pursuant to
the provisions of the Guaranty or this Agreement; provided, however, that such
Guarantor shall not be entitled to enforce or to receive any payments arising
out of, or based upon, such right of subrogation until the principal of,
premium, if any, and interest on the Note and all other sums due and owing by or
on behalf of Borrower to Lender shall have been paid in full.

        8.1.7    Each of the Guarantors acknowledges that he or she will receive
direct and indirect benefits from the Loan and that the waivers set forth in
this Guaranty are knowingly made in contemplation of such benefits and that such
waivers are a material part of the consideration Lender is receiving for
extending financial accommodations to Borrower. Each of the Guarantors hereby
acknowledges and agrees that such waivers are intended to benefit Lender and
shall not limit or otherwise affect such Guarantor's liability hereunder, under
any other Loan Document to which any of the Guarantors is a party, or the
enforceability hereof or thereof. Each of the Guarantors further represents,
warrants and agrees that each of the waivers and consents set forth herein is
made with full knowledge of its significance and consequences, with the
understanding that events giving rise to any defense waived may diminish,
destroy or otherwise adversely affect rights which either of the Guarantors
otherwise may have against Borrower, any other guarantors, Lender, or others, or
against any Collateral. If any of the waivers or consents herein is determined

26

--------------------------------------------------------------------------------




to be contrary to any applicable law or public policy, such waivers and consents
shall be effective to the maximum extent permitted by law.

        8.2    Execution and Delivery of Guaranty.    To evidence the Guaranty
set forth in Section 8.1, Borrower and each Guarantor hereby agree that the Note
will refer to such Guaranty and that this Agreement shall be executed by each
Guarantor.

        8.3    Release of Guarantors.    The Guarantors shall be released from
their obligations under the Guaranty and under this Agreement if and when the
grantee of the Option exercises the Option.

9.    SUBORDINATION OF NOTE

        9.1    Note Subordinated to Senior Debt.    Borrower, for itself, its
successors and assigns, covenants and agrees, and Lender likewise covenants and
agrees, that the indebtedness evidenced by the Note (and any renewals or
extensions thereof), including the principal of, premium, if any, and interest
thereon and any interest payable on such interest, shall be subordinate and
subject in right of payment, to the extent and in the manner hereinafter set
forth, to the prior payment in full of all Senior Debt, and that each holder of
Senior Debt whether now outstanding or hereafter created, incurred, assumed or
guaranteed shall be deemed to have acquired Senior Debt in reliance upon the
covenants and provisions contained in this Agreement and the Note.

        9.2    Note Subordinated to Prior Payment of all Senior Debt on
Dissolution, Liquidation, Reorganization, etc. of Borrower.    Upon any payment
or distribution of the assets of Borrower of any kind or character, whether in
cash, property or securities (including any collateral at any time securing the
Note, except for property as to which the Security Agreement and Second Deed of
Trust expressly provides is subject to a first Lien in favor of Lender) to
creditors upon any dissolution, winding-up, total or partial liquidation,
reorganization, or recapitalization or readjustment of Borrower or its property
or securities (whether voluntary or involuntary, or in bankruptcy, insolvency,
reorganization, liquidation, or receivership proceedings, or upon an assignment
for the benefit of creditors, or any other marshalling of the assets and
liabilities of Borrower or otherwise), then in such event,

        9.2.1    all holders of Senior Debt shall first be entitled to receive
payment in full in cash, before any payment is made on account of the principal,
premium, if any, or interest on the indebtedness evidenced by the Note;

        9.2.2    any payment or distribution of assets of Borrower, of any kind
or character, whether in cash, property or securities (other than equity
interests in Borrower), to which Lender would be entitled except for the
provisions of this Section 9, except for property as to which the Security
Agreement and Second Deed of Trust expressly provides is subject to a first Lien
in favor of Lender, shall be paid or delivered by any debtor or other person
making such payment or distribution, directly to the holders of the Senior Debt
or their representative or representatives, or to the trustee or trustees under
any indenture pursuant to which any instruments evidencing any of such Senior
Debt may have been issued, ratably according to the aggregate amounts remaining
unpaid on account of the Senior Debt held or represented by each, for
application to payment of all Senior Debt remaining unpaid, to the extent
necessary to pay all Senior Debt in full after giving effect to any concurrent
payment or distribution to the holders of such Senior Debt; and

        9.2.3    in the event that, notwithstanding the foregoing provisions of
this Section 9.2, any payment or distribution of assets of Borrower, whether in
cash, property or securities (other than equity interests in Borrower), shall be
received by Lender before all Senior Debt is paid in full, such payment or
distribution (subject to the provisions of Sections 9.6 and 9.7) shall be held
in trust for the benefit of, and shall be immediately paid or delivered by
Lender, as the case may be, to the holders of Senior Debt remaining unpaid or
unprovided for, or their representative or representatives, or to the trustee or
trustees under any indenture pursuant to which any

27

--------------------------------------------------------------------------------




instruments evidencing any of such Senior Debt may have been issued, ratably
according to the aggregate amounts remaining unpaid on account of the Senior
Debt held or represented by each, for application to the payment of all Senior
Debt remaining unpaid, to the extent necessary to pay all Senior Debt in full
after giving effect to any concurrent payment or distribution to the holders of
such Senior Debt.

        Borrower shall give prompt written notice to Lender of any action or
plan of dissolution, winding-up, liquidation or reorganization of the Company or
any other facts known to it which would cause a payment to violate this
Section 9.

        Upon any payment or distribution of assets of Borrower referred to in
this Section 9, Lender shall be entitled to rely upon any order or decree made
by any court of competent jurisdiction in which such dissolution, winding-up,
liquidation or reorganization proceeding is pending, or a certificate of the
liquidating trustee or agent or other person making any distribution to Lender,
for the purpose of ascertaining the persons entitled to participate in such
distribution, the holders of the Senior Debt and other debt of the Company, the
amount thereof payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Section 9.

        9.3    Lender to be Subrogated to Right of Holders of Senior
Debt.    Subject to the payment in full of all Senior Debt in cash or cash
equivalents, the Lender shall be subrogated (equally and ratably with the
holders of all debt of Borrower that, by its terms, is not superior in right of
payment to the Note and ranks on a parity with the Note) to the rights of the
holders of Senior Debt to receive payments or distributions of assets of
Borrower applicable to the Senior Debt until the principal of, premium, if any,
and interest, on the Note shall be paid in full, and for purposes of such
subrogation, no payments or distributions to the holders of Senior Debt of
assets, whether in cash, property or securities, distributable to the holders of
Senior Debt under the provisions hereof to which Lender would be entitled except
for the provisions of this Section 9, and no payment over pursuant to the
provisions of this Section 9 to the holders of Senior Debt by Lender shall, as
between Borrower, its creditors (other than the holders of Senior Debt) and
lender, be deemed to be a payment by Borrower to or on account of Senior Debt,
it being understood that the provisions of this Section 9 are, and are intended,
solely for the purpose of defining the relative rights of Lender, on the one
hand, and the holders of Senior Debt, on the other hand.

        9.4    Obligations of Borrower Unconditional.    Nothing contained in
this Section 9 or elsewhere in this Agreement or in the Note is intended to or
shall impair or affect, as between Borrower, its creditors (other than the
holders of Senior Debt) and Lender, the obligation of Borrower, which is
absolute and unconditional, to pay to Lender the principal of, premium, if any,
and interest on, the Note, as and when the same shall become due and payable in
accordance wits terms, or to affect the relative rights of Lender and creditors
of Borrower other than the holders of Senior Debt, nor shall anything herein or
therein prevent or limit Lender from exercising all remedies otherwise permitted
by applicable law upon the happening of an Event of Default hereunder, subject
to the rights, if any, under this Section 9 of the holders of Senior Debt in
respect of assets, whether in cash, property or securities, of Borrower received
upon the exercise of any such remedy. Nothing contained in this Section 9 or
elsewhere in this Agreement or in the Note, shall, except during the pendency of
any dissolution, winding-up, total or partial liquidation, reorganization,
recapitalization or readjustment of Borrower or its securities (whether
voluntary or involuntary, or in bankruptcy, insolvency, reorganization,
liquidation or receivership proceedings, or upon an assignment for the benefit
of creditors, of any other marshalling of assets and liabilities of Borrower or
otherwise), affect the obligation of Borrower to make, or prevent Borrower from
making, at any time (except under the circumstances described in Section 9.5
hereof), payment of principal of, premium, if any, or interest on, the Note.

28

--------------------------------------------------------------------------------


        9.5    Borrower not to Make Payments with Respect to Note in Certain
Circumstances.    

        9.5.1    Upon the maturity of any Senior Debt by lapse of time,
acceleration or otherwise, all principal thereof and interest thereon and all
other obligations in respect thereof shall first be paid in full in cash or cash
equivalents, or such payment duly provided for, before any payment is made on
account of principal of, premium, if any, or interest on the Note in cash or
property (other than property as to which the Security Agreement and Second Deed
of Trust expressly provides is subject to a first Lien in favor of Lender), or
to acquire or repurchase the Note.

        9.5.2    Upon the happening of an event of default (as such term is used
in any instrument governing Senior Debt) in respect of the payment of any Senior
Debt, then, unless and until such default shall have been cured or waived by the
holders of such Senior Debt or shall have ceased to exist, no payment shall be
made by Borrower with respect to the principal of, premium, if any, or interest
on the Note in cash or property or to acquire or repurchase the Note.

        9.5.3    Upon the happening of a default or an event of default with
respect to any Senior Debt as such terms are used in such instruments, other
than a default in payment of the principal of, premium, if any, or interest on
the Senior Debt, or if an event of default would result upon any payment with
respect to the Note, upon written notice of (i) the default given to Borrower,
each Guarantor and Lender by holders of Senior Debt representing a majority of
the principal amount thereof or their representative, or (ii) the event of
default given to Borrower, each Guarantor and Lender by the holders of Senior
Debt representing a majority of the principal amount thereof or their
representative, then, unless and until such default or event of default has been
cured or waived or otherwise has ceased to exist, no payment may be made by
Borrower with to the principal of, premium, if any, or interest on the Note in
cash or property (other than property as to which the Security Agreement and
Second Deed of Trust expressly provides is subject to a first Lien in favor of
Lender), or to acquire or repurchase the Note for cash or property.
Notwithstanding the foregoing, (i) if the event of default in respect of Senior
Debt relates solely to the failure of Borrower to make payments to Lender on the
Note and such default can be cured by payment of funds in the Shortfall Reserve
Account, then such funds may be applied to such payment; and (ii) unless the
Senior Debt in respect of which such default or event of default exists has been
declared due and payable in its entirety, in the case of a default, within
thirty (30) days and, in the case of an event of default, within 180 days after
the date written notice of such default or event of default is delivered as set
forth above (the "Payment Blockage Period"), and such declaration has not been
rescinded, Borrower is required then to pay all sums not paid to Lender during
the Payment Blockage Period due to the foregoing prohibitions and to resume all
other payments as and when due on the Note. Any number of such notices may be
given; provided, however, that (x) during any 360 consecutive days, the
aggregate of all Payment Blockage Periods shall not exceed 180 days, (y) there
shall be a period of at least 180 consecutive days during each continuous
360-day period when no Payment Blockage Period is in effect, and (z) any default
or event of default that resulted in the commencement of a 180-day period may
not be the basis for the commencement of any other 180-day period.

        In the event that, notwithstanding the foregoing provisions of this
Section 9.5, any payment or distribution of assets of Borrower, whether in cash,
property (except as aforesaid) or securities (other than equity interests in
Borrower), shall be received by Lender at a time when such payment or
distribution should not have been made because of Section 9.5, such payment or
distribution (subject to the provisions of Sections 9.6 and 9.7) shall be held
in trust for the benefit of the holders of, and shall be paid or delivered by
Lender, to the holders of the Senior Debt remaining unpaid or unprovided for or
their representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing any of such Senior Debt
may have been issued, ratably according to the aggregate amounts remaining
unpaid on account of the Senior Debt held or represented by each, for
application to the payment of all Senior Debt remaining unpaid, to the extent
necessary to pay all

29

--------------------------------------------------------------------------------

Senior Debt in full after giving effect to any concurrent payment or
distribution to the holders of such Senior Debt.

        9.6    Lender Entitled to Assume Payments not Prohibited in Absence of
Notice.    Lender shall not at any time be charged with knowledge of the
existence of any facts which would prohibit the making of any payment to Lender,
unless and until Lender shall have received written notice thereof at its
address set forth for notice in Section 11.1 hereof from Borrower or from one or
more holders of Senior Debt or from any representative thereof or trustee
therefor, and, prior to the receipt of any such written notice, Borrower shall
be entitled to assume conclusively that no such facts exist, and shall be fully
protected in making any such payment in any such event.

        Lender shall be entitled to rely on the delivery to it of a written
notice by a Person representing himself or itself to be a holder of Senior Debt
(or a trustee on behalf of such holder) to establish that such notice has been
given by a holder of Senior debt or a trustee on behalf of any such holder. In
the event that Lender determines in good faith that further evidence is required
with respect to the right of any Person as a holder of Senior Debt to
participate in any payment or distribution pursuant to this Section 9, Lender
may request such Person to furnish evidence to the reasonable satisfaction of
Lender as to the amount of Senior Debt held by such Person, the extent to which
such Person is entitled to participate in such payment or distribution and any
other facts pertinent to the rights of such Person under this Section 9, and, if
such evidence is not furnished, Lender may defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.

        9.7    Application by Lender of Monies Deposited with it.    Any deposit
of monies by Borrower with Lender for the payment of the principal of, premium,
if any, or interest on, the Note shall be subject to the provisions of
Section 9.1, 9.2, 9.3 and 9.5 hereof, except (a) as otherwise provide in
Section 9.5 and (b) that, if prior to the opening of business on the second
Business day next prior to the date on which, by the terms of this Agreement,
any such monies may become payable for any purpose (including, without
limitation, the payment of principal of, premium, if any, or interest on the
Note) Lender shall not have received with respect to such monies the notice
provided for in Section 9.6, then Lender shall have the full power and authority
to receive such monies and to apply such monies to the purpose for which they
were received, and shall not be affected by any notice to the contrary which may
be received by it on or after such date; without, however, limiting any rights
that holders of Senior Debt may have to recover any such payments from Lender in
accordance with the provisions of this Section 9.

        9.8    Subordination Rights Not Impaired by Acts or Omissions of
Borrower or Holders of Senior Debt.    No right of any present or future holder
of any Senior Debt to enforce subordination, as herein provided, shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of Borrower or by any act or failure to act, in good faith, by any such
holder, or by any non-compliance by the Borrower with the terms, provisions and
covenants of this Agreement, the Note, or any other agreement or instrument
regardless of any knowledge thereof any such holder may have or be otherwise
charged with.

        Lender, by its acceptance thereof, undertakes and agrees for the benefit
of each holder of Senior Debt to execute, verify, deliver and file any proofs of
claim, consents, assignments or other instruments that any holder of Senior Debt
may at any time require in order to prove and realize upon any rights or claims
pertaining to the Note and to effectuate the full benefit of the subordination
contained in this Section 9, and upon failure of Lender so to do, any such
holder of Senior debt (or a trustee or representative on its behalf) shall be
deemed to be irrevocably appointed the agent and attorney-in-fact of Lender to
execute, verify, deliver and file any such proofs of claim, consents,
assignments or other instrument.

        Without limiting the effect of the first paragraph of this Section 9.8,
any holder of Senior Debt may at any time and from time to time without the
consent of or notice to Lender, without impairing

30

--------------------------------------------------------------------------------


or releasing any of the rights of any such holder of Senior Debt hereunder, upon
or without any terms or conditions and in whole or in part:

        (i)    change the manner, place or terms of payment, or change or extend
the time of payment of or increase the amount of, renew or alter, any Senior
Debt or any other liability of Borrower to such holder, any security therefor,
or any liability incurred directly or indirectly in respect thereof, and the
provisions hereof shall apply to the Senior Debt of such holder as so changed,
extended, renewed or altered;

        (ii)  sell, exchange, release, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or however securing, any Senior Debt or any
other liability of Borrower to such holder or any other liabilities incurred
directly or indirectly in respect thereof or hereof, or any offset against it;

        (iii)  exercise or refrain from exercising any rights or remedies
against Borrower or others or otherwise act or refrain from acting or for any
reason fail to file, record or otherwise perfect any security interest in or
lien on any property of Borrower or any other Person;

        (iv)  settle or compromise any Senior Debt or any other liability of
Borrower to such holder or any security therefor, or any liability incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of Borrower to creditors of Borrower other than such holder; and

        (v)  apply any sums by whomsoever paid and however realized to any
liability or liabilities of Borrower to such holder (other than in respect of
the Note or any liability or liabilities which rank pari passu or junior in
right of payment to the Note) regardless of what liability or liabilities of
Borrower to such holder remain unpaid.

        9.9.    Section 9 not to Prevent Events of Default.    The failure to
make a payment on account of principal of, premium, if any, or interest on, the
Note by reason by any provision in this Section 9 shall not be construed as
preventing the occurrence of an Event of Default.

10.  SUBORDINATION OF GUARANTY

        10.1    Guaranty Subordinated to Senior Debt.    Each Guarantor, for his
or her self, their successors and assigns, covenants and agrees, and Lender, by
its acceptance thereof, likewise covenants and agrees, that payments by the
guarantors in respect of the Guaranty shall be subordinate and subject in right
of payment, to the extent and in the manner hereinafter set forth, to the prior
payment in full of all Senior Debt, and that each holder of Senior Debt whether
now outstanding or hereafter created, incurred, assumed or guaranteed shall be
deemed to have acquired Senior Debt in reliance upon the covenants and
provisions contained in this Agreement and the Note. For purposes of this
Section 10, "payment in respect of the Guaranty" means any payment made by or on
behalf of any Guarantor in respect of the Guaranty, including, but not limited
to, any payment on account of the principal of, premium, if any, or interest on
the Note in cash or property or to acquire or repurchase the Note.

        10.2    Guaranty Subordinated to Prior Payment of all Senior Debt on
Dissolution, Liquidation, Reorganization, etc. of the Guarantor.    Upon any
payment or distribution of the assets of any Guarantor of any kind or character,
whether in cash, property or securities (including any collateral at any time
securing the Note) to creditors upon any dissolution, or winding-up, or total or
partial liquidation, or reorganization, or recapitalization or readjustment of
any Guarantor or his or her property or securities (whether voluntary or
involuntary, or in bankruptcy, insolvency, reorganization, liquidation, or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of such Guarantor or
otherwise), then in such event,

31

--------------------------------------------------------------------------------


        10.2.1    the holders of all Senior Debt shall first be entitled to
receive payment in full in cash or cash equivalents before any payment in
respect of the Guaranty is made;

        10.2.2    any payment or distribution of assets of any Guarantor of any
kind or character, whether in cash, property or securities, to which Lender
would be entitled except for the provision of this Section 10-, shall be paid or
delivered by any debtor or other person making such payment or distribution,
directly to the holders of the Senor Debt or their representatives or
representatives, or to the trustee or trustees under any indenture pursuant to
which any instruments evidencing any of such Senior Debt may have been issued,
ratably according to the aggregate amounts remaining unpaid on account of the
Senior Debt held or represented by each, for application to payment of all
Senior Debt remaining unpaid, to the extent necessary to pay all Senior Debt in
full after giving effect to any concurrent payment or distribution to the
holders of such Senior Debt; and

        10.2.3    in the event that, notwithstanding the foregoing provisions of
this Section 10.2, any payment or distribution of assets of any Guarantor of any
kind or character, whether in cash, property or securities, shall be received
Lender before all Senior Debt is paid in full, such payment or distribution
(subject to the provisions of Section 10.6 and 10.7) shall be held in trust for
the benefit or, and shall be immediately paid or delivered by Lender, to the
holders of Senior Debt remaining unpaid or unprovided for, or their
representative or representatives, or to the trustee or trustee under any
indenture pursuant to which any instruments evidencing any of such Senior Debt
may have been issued, ratably according to the aggregate amounts remaining
unpaid on account of the Senior Debt held or represented by each, for
application to the payment of all Senior Debt remaining unpaid, to the extent
necessary to pay all Senior Debt in full after giving effect to any concurrent
payment or distribution to the holders of such Senior Debt.

        Each Guarantor shall give prompt notice to the trustee and any paying
agent of any liquidation or reorganization of such Guarantor or any other facts
known to it which would cause a payment to violate this Section 10.

        Upon any payment or distribution of assets of any Guarantor referred to
in this Section 10, Lender shall be entitled to rely upon any order or decree
made by any court of competent jurisdiction in which such dissolution,
winding-up, liquidation or reorganization proceeding is pending, or a
certificate of the liquidating trustee or agent or other person making any
distribution to Lender, for the purpose of ascertaining the persons entitled to
participate in such distribution, the holders of the Senior Debt, the amount
thereof payable thereon, the mount or amounts paid or distributed thereon and
all other facts pertinent thereto or to this Section 10.

        10.3    Lender to be Subrogated to Rights of Holders of Senior
Debt.    Subject to the payment in full of all Senior Debt in cash or cash
equivalents, Lender shall be subrogated to the rights of the holders of Senior
Debt to receive payments or distribution of assets of any Guarantor applicable
to the Senior Debt until the principal of, premium, if any, and interest on the
Note shall be paid in full, and for purposes of such subrogation, no payments or
distributions to the holders of Senior Debt of assets, whether in cash, property
or securities, distributable to the holders of Senior Debt under the provisions
hereof to which Lender would be entitled except for the provisions of this
Section 10, and no payment over pursuant to the provisions of this Section 10 to
the holders of Senior Debt by Lender shall, as between any Guarantor, his or her
creditors (other than the holders of Senior Debt) and Lender, be deemed to be a
payment by any Guarantor to or on account of Senior Debt, it being understood
that the provisions of this Section 10 are, and are intended, solely for the
purpose of defining the relative rights of Lender, on the one hand, and the
holders of Senior Debt, on the other hand.

        10.4    Obligations of Guarantors Unconditional.    Nothing contained in
this Section 10 or elsewhere in this Agreement or in the Note is intended to or
shall impair or affect, as between any Guarantor, its creditors (other than the
holders of Senior Debt) and Lender, the obligation of any Guarantor under

32

--------------------------------------------------------------------------------


the Guaranty, or to affect the relative rights of Lender and creditors of any
Guarantor, other than the holders of Senior Debt, nor shall anything herein or
therein prevent or limit Lender from exercising all remedies otherwise permitted
by applicable law upon the happening of an Event of Default hereunder, subject
to the rights, if any, under this Section 10 of the holders of Senior Debt in
respect of assets, whether in cash, property or securities, of any Guarantor,
received upon the exercise of any such remedy. Nothing contained in this
Section 10 or elsewhere in this Agreement or in the Note, shall, except during
the pendency of any winding-up, total or partial liquidation or readjustment of
any Guarantor (whether voluntary or involuntary, or in bankruptcy, insolvency,
reorganization, liquidation or receivership proceedings, or upon an assignment
for the benefit of creditors, or any other marshalling of assets and liabilities
of such Guarantor or otherwise), affect the obligation of such Guarantor to
make, or prevent such Guarantor from making, at any time (except under the
circumstances described in Section 10.5 hereof), any payment in respect of the
Guaranty.

        10.5    Guarantor Not to make Payments in Respect of the Guaranty in
Certain Circumstances.    

        10.5.1    Upon the maturity of any Senior Debt by lapse of time,
acceleration or otherwise, all principal thereof and interest thereon and all
other obligations in respect thereof shall first be paid in full in cash or cash
equivalents, or such payment duly provided for before any payment in respect of
the Guaranty is made.

        10.5.2    Upon the happening of an event of default (as such term is
used in such instrument) in respect of the payment of any Senior Debt), then,
unless and until such default shall have been cured or waived by the holders of
Senior Debt or shall have ceased to exist, no payment in respect of the Guaranty
shall be made.

33

--------------------------------------------------------------------------------



        10.5.3    Upon the happening of a default or an event of default with
respect to any Senior Debt, other than a default in payment of the principal of,
premium, if any, or interest on the Senior Debt, or if an event of default would
result upon any payment pursuant to the Guaranty with respect to the Note, upon
written notice of (i) the default given to Borrower, each Guarantor and Lender
by holders of Senior Debt representing a majority of the principal amount
thereof or their representative, or (ii) the event of default given to Borrower,
each Guarantor and Lender by the holders of Senior Debt representing a majority
of the principal amount thereof or their representative, then, unless and until
such default or event of default has been cured or waived or otherwise has
ceased to exist, no payment in respect of the Guaranty may be made.
Notwithstanding the foregoing, unless the Senior Debt in respect of which such
default or event of default exists has been declared due and payable in its
entirety, in the case of a default, within 30 days and, in the case of an event
of default, within 180 days after the date written notice of such default or
event of default is delivered as set forth above (the "Payment Blockage
Period"), and such declaration has not been rescinded, each Guarantor is
required then to pay all sums not paid to Lender during the Payment Blockage
Period due to the foregoing prohibitions and to resume all other payments as and
when due on the Note. Any number of such notices may be given; provided,
however, that (i) during any 360 consecutive days, the aggregate of all Payment
Blockage Periods shall not exceed 180 days, (ii) there shall be a period of at
least 190 consecutive days during each continuous 360-day period when no Payment
Blockage Period is in effect, and (iii) any default or event of default that
resulted in the commencement of a 180-day period may not be the basis for the
commencement of any other 180-day period.

        10.6    Lender Entitled to Assume Payments not Prohibited in Absence of
Notice.    Lender shall not at any time be charged with knowledge of the
existence of any facts which would prohibit the making of any payment to Lender,
unless and until Lender shall have received written notice thereof at the
address set forth in Section 11.1 hereof from Borrower or any Guarantor or from
one or more holders of Senior Debt or from any representative thereof or trustee
therefor, and, prior, to the receipt of any such written notice, Lender shall be
entitled to assume conclusively that no such facts exist, and shall be fully
protected in making any such payment in any such event.

        Lender shall be entitled to rely on the delivery to it of a written
notice by a Person representing himself or itself to be a holder of Senior Debt
(or a trustee on behalf of such holder) to establish that such notice has been
given by a holder of Senior Debt or a trustee on behalf of any such holder. In
the event that Lender determines in good faith that further evidence is required
with respect to the right of any Person as a holder of Senior Debt to
participate in any payment or distribution pursuant to this Section 10, Lender
may request such Person to furnish evidence to the reasonable satisfaction of
Lender as to the amount of Senior Debt held by such Person, the extent to which
such Person is entitled to participate in such payment or distribution and any
other facts pertinent to the rights of such Person under this Section 10, and,
if such evidence is not furnished, Lender may defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.

        10.7    Application by Lender of Monies Deposited with it.    Any
deposit of monies by any Guarantor with Lender for any payment in respect of the
Guaranty shall be subject to the provisions of Sections 10.1, 10.2, 10.3 and
10.5 hereof except that, if prior to the opening of business on the second
Business Day next prior to the date on which, by the terms of this Agreement,
any such monies may become payable for any purpose (including, without
limitation, the payment of principal of, or interest on, the Note) Lender shall
not have received with respect to such monies the notice provided for in
Section 10.6, then Lender shall have the full power and authority to receive
such monies and to apply such monies to the purpose for which they were
received, and shall not be affected by any notice to the contrary which may be
received by it on or after such date; without, however, limiting any rights that

34

--------------------------------------------------------------------------------


holders of Senior Debt may have recover any such payments from Lender in
accordance with the provisions of this Section 10.

        10.8    Subordination Rights not Impaired by Acts or Omissions of
Guarantors or Holders of Senior Debt.    No right of any present or future
holder of any Senior Debt to enforce subordination, as herein provided, shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of any Guarantor or by any act or failure to act, in good faith, by any
such holder, or by any non-compliance by any Guarantor with the terms,
provisions and covenants of this Agreement, the Note, or any other agreement or
instrument regardless of any knowledge thereof any such holder may have or be
otherwise charged with.

        Lender undertakes and agrees for the benefit of each holder of Senior
Debt to execute, verify, deliver and file any proofs of claim, consents,
assignments or other instruments that any holder of Senior Debt may at any time
require in order to prove and realize upon any rights or claims pertaining to
the Guaranty and to effectuate the full benefit of the subordination contained
in this Section 10; and upon failure of Lender so to do, any such holder of
Senior Debt) or a trustee or representative on its behalf) shall be deemed to be
irrevocably appointed the agent and attorney-in-fact of Lender to execute,
verify, deliver and file any such proofs of claim, consents, assignments or
other instrument.

        Without limiting the effect of the first paragraph of this Section 10.8,
any holder of Senior Debt may at any time and from time to time without the
consent of or notice to Lender, without impairing or releasing any of the rights
of any such holder of Senior Debt hereunder, upon or without any terms or
conditions and in whole or in part:

        (i)    change the manner, place or terms of payment, or change or extend
the time of payment of or increase the amount of, renew or alter, any Senior
Debt or any other liability of any Guarantor to such holder, any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the provisions hereof shall apply to the Senior Debt of such holder as so
changed, extended, renewed or altered;

        (ii)  sell, exchange, release, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or however securing, any Senior Debt or any
other liability of any Guarantor to such holder or any other liabilities
incurred directly or indirectly in respect thereof or hereof, or any offset
against it;

        (iii)  exercise or refrain from exercising any rights or remedies
against any Guarantor or others or otherwise act or refrain from acting or for
any reason fail to file, record or otherwise perfect any security interest in or
lien on any property of any Guarantor or any other Person;

        (iv)  settle or compromise any Senior Debt or any other liability of
Borrower to such holder or any security therefor, or any liability incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Guarantor to creditors of any Guarantor other than such holder;
and

        (v)  apply any sums by whomsoever paid and however realized to any
liability or liabilities of any Guarantor to such holder (other than in respect
of the Guaranty or any liability or liabilities which rank pari passu or junior
in right of payment to the Guaranty) regardless of what liability or liabilities
of such Guarantor to such holder remain unpaid.

        10.9    Section 10 Not to Prevent Events of Default.    The failure to
make a payment in respect of the Guaranty, by reason by any provision in this
Section 10 shall not be construed as preventing the occurrence of an Event of
Default hereunder.

        10.10    Lender not Fiduciary for Holders of Senior Debt.    The
provisions of this Agreement are not intended to create, nor shall they create,
any trust or fiduciary relationship between Lender and the holders of Senior
Debt, nor shall any implied covenants or obligations with respect to holders of
Senior

35

--------------------------------------------------------------------------------


Debt (other than those expressly set forth herein) be read into this Agreement
against Lender. Accordingly, notwithstanding any provision of this Section 10,
to the contrary, Lender shall not be liable to any such holders if it shall in
good faith, inadvertently pay over or distribute to holders or any Guarantor or
any other person monies or assets to which any holders of Senior Debt shall be
entitled by virtue of this Section 10 or otherwise.

11.  MISCELLANEOUS PROVISIONS

        11.1    Notices.    Any notice, request, demand, statement,
authorization, approval or consent made hereunder shall be in writing and shall
be sent by Federal Express, or other reputable nationally recognized overnight
courier service, or by postage prepaid registered or certified mail, return
receipt requested, and shall be deemed given when received or refused (as
indicated on the receipt) and addressed as follows:

If to Borrower:

Duke's—Sparks, LLC
1324 Victorian Avenue
Sparks, Nevada 89431
Attention: Mr. Ray Brown, Manager
Facsimile: (775) 331-1109

With a copy to:

Allison, MacKenzie, Hartman, Soumbeniotis & Russell, Ltd.
402 North Division Street
Carson City, Nevada 89703
Attention: James R. Cavilia, Esq.
Facsimile: (775) 882-7918

If to Endeavor North:

Endeavor North, LLC
1324 Victorian Avenue
Sparks, Nevada 89431
Attention: Mr. Ray Brown, Manager
Facsimile: (775) 331-1109

With a copy to:

Allison, MacKenzie, Hartman, Soumbeniotis & Russell, Ltd.
402 North Division Street
Carson City, Nevada 89703
Attention: James R. Cavilia, Esq.
Facsimile: (775) 882-7918

If to Lender:

Archon Corporation
3993 Howard Hughes Parkway, Suite 630
Las Vegas, Nevada 89109
Attention: Mr. Charles Sandefur, Chief Financial Officer
Facsimile: (702) 732-9465

36

--------------------------------------------------------------------------------

With a copy to:

Jones Vargas
3773 Howard Hughes Parkway
Third Floor South
Las Vegas, Nevada 89109
Attention: Craig H. Norville, Esq.
Facsimile: (702) 734-2722

If to Guarantors:

Ray and Sharon Brown
1386 Decareo Court
Henderson, NV 89014

Kevin and Kathy Hogan
5200 Guide Meridien
Suite 217
Bellingham, WA 98226

Christopher Lowden
1324 Victorian Avenue
Sparks, NV 89431

With a copy to:

Allison, MacKenzie, Hartman, Soumbeniotis & Russell, Ltd.
402 North Division Street
Carson City, Nevada 89703
Attention: James R. Cavilia, Esq.
Facsimile: (775) 882-7918

it being understood and agreed that each party will use reasonable efforts to
send copies of any notices to the addresses marked "With a copy to" hereinabove
set forth; provided, however, that failure to deliver such copy or copies shall
have no consequence whatsoever to the effectiveness of any notice made to the
other party. Each party may designate a change of address by notice given, as
herein provided, to the other party, at least fifteen (15) days prior to the
date such change of address is to become effective.

        11.2    Joint and Several Liabilities.    If Borrower is more than one
person or party, the obligations and liabilities of each such person or party
hereunder shall be joint and several.

        11.3    Governing Law.    The terms of this Agreement shall be governed
by and construed under the laws of the State of Nevada without reference to such
State's principles of conflicts of law.

        11.4    Survival of Representations and Warranties.    All covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of this Agreement and shall continue in full
force and effect until the Loan is paid in full and any other obligations of
Borrower under this Agreement, the Note, the Security Agreement and Second Deed
of Trust and the Other Loan Documents are performed in full. Whenever in this
Agreement either of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of Borrower, Endeavor North and the
Guarantors which are contained in this Agreement shall bind the successors and
assigns of Borrower, Endeavor North and the Guarantors and inure to the benefit
of the successors and assigns of Lender.

37

--------------------------------------------------------------------------------


        11.5    Estoppel Certificates.    Borrower, within ten (10) days after
request by Lender and at Borrower's expense, will furnish Lender with a
statement, duly acknowledged and certified, setting forth the amount of the Loan
and the defenses, thereto, if any.

        11.6    Further Acts, etc.    Borrower will, at the cost of Borrower,
and without expense to Lender, do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, mortgages, assignments, notices of
assignments, transfers and assurances as Lender shall, from time to time,
reasonably require for the better assuring, conveying, assigning, transferring
and confirming unto Lender the property and rights hereby mortgaged or which
Borrower may be or may hereafter become bound to convey or assign to Lender, or
for carrying out the intention or facilitating the performance of the terms of
this Agreement, the Note, the Security Agreement and Second Deed of Trust or the
Other Loan Documents, or for filing, registering or recording the Security
Agreement and Second Deed of Trust or the Other Loan Documents.

        11.7    Usury Laws.    This Agreement, the Note, the Security Agreement
and Second Deed of Trust and the Other Loan Documents are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance due under the Note at a rate which could
subject the holder of the Note to either civil or criminal liability as a result
of being in excess of the maximum interest rate which Borrower is permitted by
law to contract or agree to pay. If, by the terms of this Agreement, the Note,
the Security Agreement and Second Deed of Trust or the Other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due under the Note at a rate in excess of such maximum rate, the rate of
interest under the Note shall be deemed to be immediately reduced to such
maximum rate and the interest payable shall be computed at such maximum rate and
all prior interest payments in excess of such maximum rate shall be applied and
shall be deemed to have been payments in reduction of the principal balance of
the Note.

        11.8    Jurisdiction.    Borrower and each Guarantor agrees to submit to
personal jurisdiction in Washoe County, Nevada in any action or proceeding
arising out of this Agreement and, in furtherance of such agreement, Borrower
and each Guarantor hereby agrees and consents that, without limiting other
methods of obtaining jurisdiction, personal jurisdiction over Borrower and each
Guarantor in any such action or proceeding may be obtained within or without the
jurisdiction of any court located in Washoe County, Nevada and that any process
or notice of motion or other application to any such court in connection with
any such action or proceeding may be served upon Borrower and each Guarantor by
registered or certified mail to or by personal service at the last known address
of Borrower and each Guarantor, whether such address be within or without the
jurisdiction of any such court.

        11.9    Delay not Waiver.    No delay on the part of lender in
exercising any right or remedy under this Agreement, the Note, the Security
Agreement and Second Deed of Trust or the Other Loan Documents or failure to
exercise the same shall operate as a waiver in whole or in part of any such
right or remedy or be construed as an election of remedies. Without limiting the
generality of the foregoing provisions, the acceptance by lender from time to
time of any payment under this Agreement or the Note which is past due or which
is less than the payment full of all amounts due and payable at the time of such
payment, shall not (i) constitute a waiver of or impair or extinguish the right
of the holder hereof to accelerate the maturity of the Note or to exercise any
other right or remedy at the time or at any subsequent time, or nullify any
prior exercise of any such right or remedy, (ii) constitute a waiver of the
requirement of punctual payment and performance, or (iii) constitute a novation
in any respect, except that Lender's written acceptance of past due payment as
payment in full shall constitute a cure of such payment default. No notice to or
demand on Borrower shall be deemed to be a waiver of the obligation of Borrower
or of the right of Lender to take further action without further notice or
demand as provided in this Agreement, the Note, the Security Agreement and
Second Deed of Trust and the Other Loan Documents.

38

--------------------------------------------------------------------------------


        11.10    Relationship.    The relationship of Lender to Borrower
hereunder is strictly and solely that of lender and borrower, and nothing
contained in this Agreement, the Note, the Security Agreement and Second Deed of
Trust or any of the Other Loan Documents now or hereafter executed and delivered
in connection therewith or otherwise in connection with the Loan is intended to
create, or shall in any event or under any circumstance be construed as
creating, a partnership, joint venture, tenancy-in-common, joint tenancy or
other relationship of any nature whatsoever between Lender and Borrower other
than as lender and borrower.

        11.11    Written Modification only.    This Agreement may only be
modified, amended, changes or terminated by an agreement in writing signed by
Lender and Borrower, or in the case of the Guaranty, each Guarantor. No waiver
of any term, covenant or provision of this Agreement shall only be effective
unless given in writing by the waiving party, and, if so given, shall only be
effective in the specific instance in which given.

        11.12    Offsets and Defenses.    This Agreement, the Note, the Security
Agreement and Second Deed of Trust and the Other Loan Documents set forth the
entire agreement and understanding of Lender, Borrower and each Guarantor
regarding the Loan. Borrower and each Guarantor hereby absolutely,
unconditionally and irrevocably waives any and all right to assert any offset
with respect to amounts payable pursuant to this Agreement, the Note, any of the
Security Agreement and Second Deed of Trust or any of the Other Loan Documents.
In addition, in connection with any action brought by Lender to enforce the
provisions of this Agreement, the Note, any of the Security Agreement and Second
Deed of Trust or any of the Other Loan Documents or to enforce, foreclose and
realize upon the Liens created hereby, by the Security Agreement and Second Deed
of Trust or by the Other Loan Documents, Borrower absolutely, unconditionally
and irrevocably waives any and all right to assert in such action any
noncompulsory counterclaim or cross claim of any nature whatsoever with respect
to (i) this Agreement, the Note, the Security Agreement and Second Deed of Trust
or the Other Loan documents, (ii) the obligations of Borrower under this
Agreement, the Note, the Security Agreement and Second Deed of Trust or the
Other Loan Documents, (iii) the obligations of any other person or party
relating to this Agreement, the Note, the Security Agreement and Second Deed of
Trust or the Other Loan Documents, (iv) the obligations of Borrower hereunder or
otherwise with respect to the Loan, or (v) any claim or other matter relating to
the Existing Loan or the Existing Loan Documents or the respective obligations
of any of the Borrower Parties or Lender thereunder. Any noncompulsory
counterclaim or cross claim asserted by Borrower shall be raised only in a
separate action or actions initiated by Borrower. As a material consideration to
Lender, in any action brought by Lender to enforce the provisions of this
Agreement, the Note, the Security Agreement and Second Deed of Trust or any of
the Other Loan Documents, Borrower and each Guarantor absolutely,
unconditionally and irrevocably waives any and all right to assert any defense
for the sole purpose (as judicially determined) of delaying, hindering or
impairing Lender's rights or remedies.

        11.13    Entire Agreement.    Borrower and each Guarantor acknowledges
that no oral or other agreements, understandings, representations or warranties
exist with respect to this Agreement, the Note, the Security Agreement and
Second Deed of Trust or Other Loan Documents with respect to the obligations of
Borrower, except those specifically set forth herein or therein.

        11.14    Sale; Assignment.    Borrower and each Guarantor acknowledges
that Lender shall have the right in its sole and absolute discretion during the
term of the Loan (i) to sell and assign the Loan or participation interests in
the Loan, and/or (ii) to effect a so-called securitization of the Loan, in each
instance in such manner and on such terms and conditions as Lender shall deem to
be appropriate. Borrower and each Guarantor shall reasonably cooperate, at
Lender's expense, in all respects with Lender in connection with such sale,
assignment, participation and/or securitization, and shall, in connection
therewith, execute and deliver such estoppel certificates, instruments and
documents as may be reasonably requested by Lender. Borrower and each Guarantor
grants to Lender the right to distribute on a confidential basis financial and
other information concerning Borrower, each Guarantor

39

--------------------------------------------------------------------------------


and the Project and other pertinent information with respect to the Loan to any
party who has indicated to Lender an interest in entering into such sale,
assignment and/or securitization of the Loan. If Borrower or any Guarantor shall
default in the performance of its, his or her obligations as set forth in this
Section, and if such default shall not be remedied by Borrower or such Guarantor
within ten (10) days after written notice by Lender, Lender shall have the right
in its discretion to declare the Loan immediately due and payable.

        11.15    Trial by Jury Waiver.    TO THE EXTENT PERMITTED BY LAW,
BORROWER AND EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND OR PROCEEDING ARISING UNDER OR
WITH RESPECT TO THIS AGREEMENT, THE NOTE, THE SECURITY AGREEMENT AND SECOND DEED
OF TRUST OR ANY OF THE OTHER LOAN DOCUMENTS, OR IN ANY WAY CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE DEALINGS OF BORROWER AND LENDER WITH RESPECT TO
THIS AGREEMENT, THE NOTE, THE SECURITY AGREEMENT AND SECOND DEED OF TRUST OR THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE. TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER
HEREBY AGREES THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT LENDER MAY
FILE AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS
WRITTEN EVIDENCE OF THE CONSENT OF BORROWER TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

        11.16    Successors and Assigns.    Whenever used and appropriate in the
context, the singular number shall include the plural, the plural the singular
and the words "Lender," "Borrower," "Endeavor North" and "Guarantor" include
their respective successors and assigns, provided, however, that Borrower,
Endeavor North and the Guarantors shall in no event or under any circumstance
have the right without obtaining the prior written consent of lender to assign
or transfer their respective obligations under this Agreement, the Note, the
Security Agreement and Second Deed of Trust or the Other Loan Documents, in
whole or in part, to any other Person.

        11.17    Headings.    The headings of the Articles, Sections and
subdivisions of this Agreement are for convenience of reference only, are not to
be considered a part hereof and shall not modify, limit or otherwise affect any
of the terms hereof.

        11.18    Severability.    Every provision of this Agreement is intended
to be severable, if any term or provision hereof is declared by a court of
competent jurisdiction to be illegal, invalid or unenforceable for any reason
whatsoever, such illegality, invalidity or unenforceability shall not affect the
balance of the terms and provisions hereof, which terms and provisions shall
remain in full force and effect.

        11.19    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which when taken together will constitute one and the same
agreement, and each of which shall constitute an original copy of this
Agreement.

        11.20    Time is of the Essence.    Time is of the essence of this
Agreement.

        11.21    Non-Liability of Lender.    Notwithstanding any other term or
provision of this Agreement, Borrower and each Guarantor acknowledges and agrees
that the various rights of approval herein given to Lender are for the purpose
of protecting Lender's own rights and interests and not for the benefit of
Borrower, any Guarantor or any third person. Lender's approval of any plan,
design, contractor or other matter shall not be deemed approval of such plan,
design, contract or other matter from the standpoint of structural safety,
conformance with building codes or other Laws or requirements of any
Governmental Agency, but solely an approval for the benefit of Lender, nor shall
Lender's approval of

40

--------------------------------------------------------------------------------


any contractor or other third party be deemed an affirmation by Lender of such
person's ability to perform its obligations to Borrower. Neither Lender nor any
person acting on behalf of Lender shall be liable to Borrower, any Guarantor or
any other Person for any liabilities arising out of or in any way connected with
the exercise of Lender's rights under this Agreement, unless due to the willful
misconduct of Lender.

        11.22.    Third Parties.    Other than the provisions of Sections [9 and
10] hereof with respect to holders of Senior Debt, nothing herein expressed or
implied is intended or shall be construed to confer upon or give to any person
or corporation other than parties hereto and their successors or assigns, any
rights or remedies under or by reason of this Agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

    ARCHON CORPORATION
 
 
By:
/s/  CHARLES W. SANDEFUR      

--------------------------------------------------------------------------------

            DUKE'S—SPARKS, LLC,
a Nevada limited-liability company


 
 
By Endeavor Gaming, Inc., Manager             By: /s/  RAY BROWN, JR.      

--------------------------------------------------------------------------------

Ray Brown, Jr., Treasurer             /s/  RAY BROWN, JR.      

--------------------------------------------------------------------------------

Ray Brown, Jr., Member             /s/  KEVEN HOGAN      

--------------------------------------------------------------------------------

Kevin Hogan, Member             /s/  CHRISTOPHER LOWDEN      

--------------------------------------------------------------------------------

Christopher Lowden, Member

    ENDEAVOR NORTH, LLC
 
 
By:
/s/  RAY BROWN, JR.      

--------------------------------------------------------------------------------

Ray Brown, Jr., Manager

    /s/  RAY BROWN, JR.      

--------------------------------------------------------------------------------

Ray Brown, Jr., Guarantor             /s/  SHARON BROWN      

--------------------------------------------------------------------------------

Sharon Brown, Guarantor             /s/  KEVIN HOGAN      

--------------------------------------------------------------------------------

Kevin Hogan, Guarantor        

41

--------------------------------------------------------------------------------

    /s/  KATHY HOGAN      

--------------------------------------------------------------------------------

Kathy Hogan, Guarantor             /s/  CHRISTOPHER LOWDEN      

--------------------------------------------------------------------------------

Christopher Lowden, Guarantor

42

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.32

